AGREEMENT OF PURCHASE AND SALE

MOTELS OF AMERICA LLC, Seller

and

SUPERTEL LIMITED PARTNERSHIP, Purchaser

Dated: As of November 10, 2006

 

 

 

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

ARTICLE 1

PURCHASE AND SALE OF THE PROPERTY

 

1.1

Property

1

1.2

Excepted Items

2

ARTICLE 2

PURCHASE PRICE

 

2.1

Purchase Price

2

2.2

Escrow Agent

3

2.3

Allocation of Purchase Price

3

ARTICLE 3

TITLE AND SURVEY

 

3.1

Permitted Encumbrances

3

3.2

Title

4

3.3

Objections

4

3.4

Discharge of Liens

5

3.5

Title Insurance Costs

6

ARTICLE 4

CLOSING DATE

 

4.1

Closing

6

ARTICLE 5

DUE DILIGENCE

 

5.1

Review Period

6

5.2

Inspection of Real Estate

7

5.3

Insurance

7

5.4

Normal Business Hours

7

5.5

Risk of Loss

7

5.6

Termination During Review Period

8

5.7

Return of Deposit

8

5.8

Return of Records; Tests

8

5.9

No Exclusion

8

ARTICLE 6

SELLER’S REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

6.1

Representations and Warranties

8

6.2

Accuracy and Survival - Seller

11

 

 

 

-i-

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

6.3

Limitation on Damages

12

ARTICLE 7

PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

 

7.1

Purchaser’s Duty of Review

12

7.2

Warranties and Representations

12

7.3

Accuracy and Survival - Purchaser

13

7.4

Covenants of Purchaser

13

ARTICLE 8

DEFAULTS; FAILURE TO PERFORM; LIQUIDATED DAMAGES

 

8.1

PURCHASER’S DEFAULT

14

8.2

Seller’s Default

14

8.3

Survival

14

ARTICLE 9

CLOSING DOCUMENTS

 

9.1

Seller’s Documents

15

9.2

Purchaser’s Documents

16

ARTICLE 10

RISK OF LOSS

 

10.1

Casualty

17

10.2

Improvements

17

10.3

Condemnation

18

ARTICLE 11

CONDITION “AS IS”; NO FURTHER REPRESENTATIONS

 

11.1

“As Is”

18

ARTICLE 12

ASSIGNMENT OF CERTAIN CONTRACTS, LICENSES AND PERMITS

 

12.1

Permits and Licenses

19

12.2

Assumption of Contracts

19

ARTICLE 13

OPERATIONS PRIOR TO CLOSING

 

13.1

Operation

19

13.2

Maintenance

20

13.3

Insurance

20

13.4

New Agreements

20

 

 

 

-ii-

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

13.5

New Reservations

20

13.6

Permits and Licenses

20

13.7

Transition

20

13.8

Unpaid Bills

21

ARTICLE 14

INVENTORY OF PERSONAL PROPERTY

 

14.1

Inventory Prior to Closing

21

ARTICLE 15

PRORATIONS; ADJUSTMENTS, POST-CLOSING ESCROW; COSTS

 

15.1

Prorations

21

15.2

Adjustments

26

15.3

Closing Statement

26

15.4

Costs

26

15.5

Special Assessments

26

ARTICLE 16

BROKERAGE

 

16.1

Broker

26

ARTICLE 17

THE DEPOSIT - ESCROW

 

17.1

Escrow Agent

27

ARTICLE 18

MERGER OF UNDERSTANDINGS

 

18.1

Merger

29

ARTICLE 19

MISCELLANEOUS

 

19.1

Recordation

29

19.2

Insufficient Funds

29

19.3

Entire Agreement

29

19.4

Waiver

30

19.5

Assignment

30

19.6

Captions

30

19.7

Parties in Interest

30

19.8

Notices

30

19.9

Choice of Law

32

 

 

 

-iii-

 

 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

19.10

Survival

32

19.11

Construction

32

19.12

Attorneys’ Fees

32

19.13

Time of the Essence

32

19.14

Reporting Requirements

32

19.15

Counterparts

33

19.16

Enforceability

33

19.17

Amendment

33

19.18

Incorporation of Exhibits

33

ARTICLE 20

CONFIDENTIALITY

 

20.1

Confidentiality

33

20.2

Exclusions

34

20.3

Survival

35

ARTICLE 21

DEFINITIONS

 

21.1

Definitions

35

 

 

 

-iv-

 

 

 

--------------------------------------------------------------------------------



AGREEMENT OF PURCHASE AND SALE

THIS AGREEMENT, made as of the 10th day of November, 2006, by and between MOTELS
OF AMERICA LLC (“MOA”), a Delaware limited liability company having an address
at 156 East 56th Street, New York, New York 10019 (“Seller”) and SUPERTEL
LIMITED PARTNERSHIP, a Virginia Limited Partnership, having an address at 309 N.
5th Street, Norfolk, Nebraska 68701 (“Purchaser”).

W I T N E S S E T H :

ARTICLE 1

 

PURCHASE AND SALE OF THE PROPERTY

1.1Property. Seller hereby agrees to sell to Purchaser and Purchaser agrees to
purchase from Seller, upon the terms and conditions set forth in this Agreement,
all of Seller’s right, title and interest in the Land, Improvements, Personal
Property, Warranties and Guaranties, Assumed Contracts, Permits and Licenses,
Inventory, Reservations and Intangible Property (all as such terms are
hereinafter defined) relating to each of those certain five (5) motel properties
identified generally by name and address on Exhibit A attached hereto and made a
part hereof (individually, a “Property” and collectively, the “Property”) which
Property is more particularly described as follows:

1.1.1           Land. Those certain tracts or parcel of land described on
Exhibits A-1 through A-5, attached hereto and made a part hereof, together with
the Appurtenant Easements (collectively, the “Land”).

1.1.2           Improvements. The Improvements (the Land and Improvements,
collectively, the “Real Estate”).

1.1.3           Personal Property. The Personal Property and all replacements,
substitutions and additions of and to the Personal Property, including, without
limitation, those items set forth on Exhibits B-1 through B-5 attached hereto
and made a part hereof (the Land, Improvements and Personal Property relating to
each Property, a “Hotel” and collectively, the “Hotels”).

1.1.4           Warranties and Guaranties. Seller’s interest, if any and to the
extent assignable, in, to and under all unexpired warranties, guaranties,
indemnities and sureties, which are

 

--------------------------------------------------------------------------------



related to the use or operation of the Hotels (the “Warranties and Guaranties”).

1.1.5           Assumed Contracts. The Assumed Contracts relating to the use or
operation of the Hotels.

1.1.6           Permits and Licenses. The Permits and Licenses, to the extent
assignable, relating to the use or operation of the Hotels.

1.1.7           Inventory. Opened or unopened supplies and other depletable or
usable goods and merchandise customarily held in inventory in connection with
the use or operation of the Hotels, including, paper goods, brochures, office
supplies, food, beverages, merchandise, china, glassware, flatware, linens,
uniforms, towels, deodorizers, detergents, chemicals, soaps, gasoline, fuel oil,
and all other guest supplies (including guest room amenities) located at the
Hotels (collectively, the “Inventory”).

1.1.8           Reservations. All guest room and other reservations and bookings
for dates on or after Closing, as hereinafter defined, as the same may be
amended, canceled and renewed (the “Reservations”).

1.1.9           Intangible. Except as otherwise provided in this Agreement,
Seller’s interest, if any and to the extent assignable, in and to all intangible
property owned by Seller and used in connection with the use or operation of the
Hotels (collectively, the “Intangible Property”).

1.2        Excepted Items. Notwithstanding anything to the contrary contained in
this Agreement, the Excepted Items are not included in this sale or in the
definition of Property.

ARTICLE 2

 

PURCHASE PRICE

2.1        Purchase Price. The Purchase Price for the Property is TWENTY-FOUR
MILLION and 00/100 ($24,000,000.00) DOLLARS, payable as follows:

2.1.1           FIVE HUNDRED THOUSAND and 00/100 ($500,000.00) DOLLARS (the
“Deposit”) upon the execution and delivery of this Agreement by wire transfer of
immediately available federal funds to (or by check, subject to collection,

 

- 2 -

 

--------------------------------------------------------------------------------



payable to the order of) Escrow Agent, as hereinafter defined; and

2.1.2           TWENTY-THREE MILLION FIVE HUNDRED THOUSAND and 00/100
($23,500,000.00) DOLLARS upon Closing, by wire transfer of immediately available
federal funds to an account designated by MOA.

2.2              Escrow Agent. The Deposit shall be held in escrow (and
disbursed) by the Escrow Agent together with interest thereon, if any, pursuant
to the provisions of ARTICLE 17 hereof. At Closing, Purchaser and Seller shall
execute and deliver mutually acceptable escrow instructions to the Escrow Agent
consistent with the provisions of this Agreement.

2.3        Allocation of Purchase Price. Seller and Purchaser shall, prior to
Closing, use good faith efforts to agree upon the allocation of the Purchase
Price among the real and personal property included within the Property and the
values so agreed upon shall be reflected in the documentary fee, recording tax,
transfer tax and sales tax, if any, paid or payable at Closing.

ARTICLE 3

 

TITLE AND SURVEY

3.1        Permitted Encumbrances. The Property shall be transferred at Closing
subject to each and all of the following (the “Permitted Encumbrances”):

3.1.1           Covenants and Restrictions. All covenants, restrictions,
easements, reservations and agreements of record set forth on Exhibit C attached
hereto and made a part hereof and all other covenants, restrictions, easements,
reservations and agreements of record, if any, provided such other covenants,
restrictions, easements, reservations and agreements do not materially adversely
affect the use of any Hotel as a motel/hotel.

3.1.2           Applicable Laws. Any and all present and future zoning
restrictions, regulations, requirements, laws, ordinances, resolutions and
orders of any city, county, town or village in which the Property lies and of
all boards, bureaus, commissions, departments and bodies of any municipal,
county, state or federal sovereign or other governmental authority now or
hereafter having or acquiring jurisdiction of the Property or the use and
improvement thereof.

 

- 3 -

 

--------------------------------------------------------------------------------



3.1.3           Surveys. Such state of facts as shown on those surveys described
on Exhibit D, attached hereto and made a part hereof, and any other state of
facts which a current accurate survey of any Hotel would show, provided that
such other state of facts would not materially adversely affect the use of a
Hotel as a motel/hotel.

3.1.4           Physical Inspection. Any state of facts a physical inspection of
the Hotels would show.

3.1.5           Real Estate Taxes. Real estate taxes, water and sewer charges
and other taxes for the fiscal year in which the Closing occurs.

 

3.1.6

Utility Companies. Rights of utility companies, if any.

3.1.7           Leases. The leases set forth on Exhibit E attached hereto and
made a part hereof (the “Leases”).

3.2        Title. At Closing, Seller agrees to convey to Purchaser, and
Purchaser agrees to accept, title to the Real Estate in such form as (a)
LandAmerica Lawyers Title Corp., having an office at 1850 North Central Avenue,
Suite 300, Phoenix, Arizona 85004 or (b) any other national title insurance
company doing business in the States where the Property is located (the “Title
Company”) would be willing to insure, subject only to the Permitted
Encumbrances. Purchaser will deliver to Seller’s attorneys promptly after the
receipt thereof, a commitment for title insurance (the “Commitment”) with
respect to each Property from the Title Company, together with copies of all
title reports, certificates, updates, UCC searches and surveys obtained by
Purchaser in connection therewith.

3.3        Objections. If any Commitment, any amendments or supplements thereto,
or any title reports, certificates, updates, UCC searches or surveys
(collectively, the “Search Items”), discloses any lien or encumbrances on (or
defect in the Seller’s title to) the Real Estate, other than the Permitted
Encumbrances, to which Purchaser objects, Purchaser shall notify Seller in
writing of such objection (the “Objection Notice”) in detail within five (5)
business days after receipt by Purchaser of any such Search Item. If Purchaser
fails to timely give an Objection Notice, Purchaser shall be deemed to have
approved all matters to which Purchaser may have objected in such Objection
Notice if given timely. If Purchaser timely gives the Objection Notice, Seller
shall have the right, but not the obligation, to indicate which matters, if any,
identified in the Objection Notice will be addressed (and the manner in which
such matters will be addressed) by Closing by giving written notice thereof
(“Seller’s Response”) to Purchaser within three (3) business days after receipt
by Seller of an Objection Notice. Seller’s failure to give timely Seller’s
Response shall be deemed to constitute Seller’s election not to address any of
the matters set forth in the Objection Notice. If Seller

 

- 4 -

 

--------------------------------------------------------------------------------



elects to address any such matter it shall do so in a manner reasonably
acceptable to Purchaser. If Seller elects (or is deemed to have elected) not to
address any such matter, or having elected to do so fails to address any such
matter in a manner reasonably acceptable to Purchaser, then Purchaser shall have
the options set forth in subparagraph (ii) below of this paragraph 3.3. Seller
shall have and be entitled to a reasonable adjournment of the Closing (not to
exceed sixty (60) days), within which to address such objections, and it is
mutually agreed and covenanted that any matter shown in any Search Item, not set
forth in an Objection Notice is waived as an objection to title and shall be
deemed included within the Permitted Encumbrances as if set forth in Section
3.1. Notwithstanding anything to the contrary, Seller shall have no obligation
to remove any such matters to which Purchaser objects in an Objection Notice if
the expense to Seller to remove such matters exceeds (a) FIFTY THOUSAND and
00/100 ($50,000.00) DOLLARS in the aggregate with respect to a Property and (b)
TWO HUNDRED FIFTY THOUSAND and 00/100 ($250,000.00) DOLLARS in the aggregate
with respect to all the Property, except that Seller shall cause the Title
Company to agree to omit from any policy of title insurance to be issued to
Purchaser at Closing, pursuant to the Commitment, any mortgage liens encumbering
a Property, including, without limitation, the mortgage liens held by iStar
Financial, Inc. and Alpha Capital LLC (collectively, the “Liens to be
Discharged”). Other than the Liens to be Discharged, if Seller (i) is unable or
unwilling to remove any such matters aggregating more than FIFTY THOUSAND and
00/100 ($50,000.00) DOLLARS with respect to a Property or TWO HUNDRED FIFTY
THOUSAND and 00/100 ($250,000.00) DOLLARS for all the Property or fails to cause
the Title Insurance Company to remove same from Purchaser’s title insurance
policy or (ii) is unable to convey the Property as herein agreed to be conveyed,
Purchaser shall have the option of either (1) waiving Purchaser’s objection to
such matters and proceeding with the Closing and accepting title subject to such
matters without any abatement or reduction to the Purchase Price; or (2)
rejecting the title and receiving a return of the Deposit, whereupon all
liability and obligations hereunder shall terminate, except those expressly
stated to survive termination hereof, and this Agreement and all rights of
Purchaser herein and to the Property shall become null and void. Without
limiting the generality of the foregoing, Seller shall not be obligated to bring
any action or proceeding to remove any matters to which Purchaser objects in an
Objection Notice.

3.4        Discharge of Liens. Any lien or encumbrance or apparent lien or
encumbrance appearing of record against the Property which can be discharged by
the payment of money, shall not be an objection to title provided Seller allows
to Purchaser, as an adjustment to the Purchase Price at the time of Closing, the
amount thereof. A lien or encumbrance, dischargeable by satisfaction, shall not
be deemed an objection to title if at the time of the Closing Seller shall cause
to be delivered either (a) a duly executed and acknowledged satisfaction along
with the filing fee or (b) a payoff letter and the appropriate funds to satisfy
the lien or encumbrance, both of which shall be in form satisfactory to and
delivered to the Title Insurance Company at the Closing sufficient to cause the
Title Insurance Company to delete such lien or encumbrance from any policy of
title insurance to be issued to Purchaser. Seller shall have the right to apply
the proceeds of the sale to the satisfaction of the lien or encumbrance, but
shall

 

- 5 -

 

--------------------------------------------------------------------------------



not be under any obligation to do so, except as expressly required under the
terms of this Agreement. Notwithstanding anything to the contrary contained
within this ARTICLE 3, no matter shall be an objection to title if the Title
Company is willing to insure the Property without exception therefor or
affirmatively insure against collection out of the Property by reason thereof.

3.5        Title Insurance Costs. Purchaser shall pay at Closing all costs
incurred in connection with Purchaser obtaining (a) any policy of title
insurance issued by the Title Company to Purchaser, (b) any endorsements thereto
and (c) any surveys of the Property.

ARTICLE 4

 

CLOSING DATE

4.1        Closing. The closing of title under this Agreement (the “Closing”)
shall take place on or before the earlier of (a) twenty (20) days after written
notice from Purchaser and (b) January 10, 2007 (the “Closing Date”) (unless
otherwise agreed by the parties hereto) and shall be conducted by an escrow
closing through the Title Company. In furtherance of such Closing, Seller and
Purchaser shall each deposit, in escrow, with the Title Company, all monies,
closing documents and other items required to consummate the Closing pursuant to
this Agreement at least one (1) business day prior to the Closing Date in order
to assure that the Purchase Price be paid by wire transfer on the Closing Date.
Seller and Purchaser shall endeavor, in good faith, to compile and calculate all
required prorations and adjustments, and to prepare (or cause the Title Company
to prepare) a settlement statement no later than one (1) business day prior to
the Closing Date.

ARTICLE 5

 

DUE DILIGENCE

5.1        Review Period. Purchaser shall have a period (the “Review Period”)
beginning on the date of this Agreement and expiring on December 10, 2006 to
conduct and complete (subject to the provisions hereinafter set forth in this
ARTICLE 5, at Purchaser’s sole costs and expense, (a) a physical examination of
the Property, (b) a review of Seller’s books and records for the preceding three
(3) years relating to the Property, (c) a review of the Permitted Encumbrances
and Surveys, (d) a Phase I and, if deemed necessary, a Phase II Environmental
Inspection of the Property, (e) a review of all zoning and building codes of
each governmental authority having jurisdiction over the property, and (f) such
other reviews and inspections as Purchaser shall deem necessary or desirable to
determine if the Property is satisfactory to Purchaser in all respects.

 

- 6 -

 

--------------------------------------------------------------------------------



5.2        Inspection of Real Estate. Purchaser shall have the right to inspect
the Property to satisfy itself that the Property, as of the date of such
inspection, is in good operating condition and repair. Such inspection may
include performing environmental, engineering and other noninvasive tests at
Purchaser’s discretion, upon notice to and approval by Seller, such approval not
to be unreasonably withheld. Purchaser acknowledges that Seller makes no
representation or warranty with respect to the foregoing or in any manner in
connection with the condition or operation of the Property, except as
specifically set forth in this Agreement. Purchaser shall bear the cost of all
inspections and any repairs necessary by reason of such inspections referred to
in this paragraph.

5.3        Insurance. Prior to any entry or inspection in, on or with respect to
the Property, Purchaser shall (a) procure (and thereafter maintain at all times
prior to Closing), at its sole cost and expense, a policy of commercial general
liability insurance in customary form (which shall provide coverage of
Purchaser’s indemnification obligations under this Agreement to the extent
reasonably available) regarding Purchaser’s entry and inspection in, on and with
respect to the Property, contemplated under this Agreement, issued by an
insurance company having a Best’s rating of not less than A- in an amount equal
to not less than ONE MILLION and 00/100 ($1,000,000.00) DOLLARS, naming Seller
as an additional insured and providing that the insurer shall endeavor to notify
the insured and Seller not less than thirty (30) days in advance of any
cancellation of such policy, and (b) provide Seller with a valid certificate of
insurance reflecting that such insurance is in full force and effect and
provides coverage on a basis which satisfies all of the requirements of this
paragraph.

5.4        Normal Business Hours. Purchaser shall conduct any inspections only
during normal business hours, unless otherwise agreed in writing by Seller.
Seller shall have the right to impose reasonable conditions on performance of
any inspections (including, without limitation, reasonable schedule
modifications) so as to minimize disturbances at the Property. Purchaser shall
require all personnel involved in any inspections to sign in with Seller’s
property management personnel (or such party or parties at the Property
designated by Seller), when entering the Property and to sign out when leaving
the Property, if applicable, and in all cases to contact Seller’s property
management personnel (or a designated representative of Seller) to arrange for
entry. Purchaser shall not contact any employees, contractors, vendors or
suppliers of Seller without giving prior notice to and obtaining specific
approval from Seller.

5.5        Risk of Loss. Purchaser expressly assumes the risk of loss or injury
to Purchaser or to its representatives from entering the Property or performing
inspections in, on or with respect to the Property. Purchaser hereby agrees to
indemnify, defend and hold harmless Seller, its affiliates, directors, officers,
employees, attorneys and agents, and their respective successors and assigns,
from and against any claim and any actual damages, liability, cost and expense
(including reasonable attorneys’ fees) for personal injury or property damage
arising out of, in connection with

 

- 7 -

 

--------------------------------------------------------------------------------



or resulting from any entry or inspection by Purchaser or its representatives
in, on or with respect to the Property.

5.6              Termination During Review Period. Should Purchaser determine in
Purchaser’s sole discretion, that a Property is not satisfactory to Purchaser
for any reason whatsoever, Purchaser shall have the right, at its election,
exercised prior to the expiration of the Review Period (time being of the
essence), to terminate this Agreement by written notification of such election
to Seller (“Termination Notice”). Failure to deliver timely the Termination
Notice shall be deemed to constitute an election to proceed to Closing of the
Property in all respects.

5.7        Return of Deposit. Upon termination of this Agreement under this
ARTICLE 5, Purchaser shall be entitled to the return of the Deposit, upon return
of which neither Purchaser nor Seller shall have any further liability
hereunder.

5.8        Return of Records; Tests. If Purchaser elects to terminate this
Agreement, or otherwise fails to purchase the Property for any reason by the
Closing Date, Purchaser shall, within thirty (30) days after the termination of
this Agreement, deliver to Seller the results and all copies of all plans,
studies, inspections or tests of the Property made by Purchaser in connection
with its inspection and evaluation of the Property, including all information
provided to Purchaser by Seller.

5.9        No Exclusion. Purchaser acknowledges and agrees that Seller’s
obligation herein is to sell all, and not less than all, of the Property as a
portfolio of five (5) properties. Accordingly, Purchaser expressly acknowledges
that Seller shall have no obligation to sell, and Purchaser shall have no right
hereunder to purchase, any of the Property constituting less than all of the
Property, as herein contemplated.

ARTICLE 6

 

SELLER’S REPRESENTATIONS, WARRANTIES AND AGREEMENTS

6.1        Representations and Warranties. Seller represents, warrants and
agrees that the following facts and conditions exist on the date of execution
hereof by Seller and shall exist as of Closing, subject to any limitations set
forth in this ARTICLE 6, and, if applicable, covenants as follows:

6.1.1           Organization. Seller is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, authorized to transact business in the states in which each Property
is located, with full power to enter into and perform this Agreement and to
sell, convey, assign and transfer the Property.

6.1.2           Authorization and Non-Contravention. Seller has all requisite
corporate power and authority to perform

 

- 8 -

 

--------------------------------------------------------------------------------



Seller’s obligations under this Agreement and the execution, delivery, and
performance of this Agreement by Seller has been duly and validly authorized by
all officers or directors whose approval is required under the organizational
documentation of Seller. Each person executing and delivering this Agreement and
all documents to be executed and delivered in regard to the consummation of the
transaction herein has due and proper authority to execute and deliver those
documents. This Agreement and all documents executed and delivered by Seller in
connection with the transaction herein shall constitute legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with their terms.
No consent or approval of any person, firm, lender, corporation or governmental
authority is required to be obtained by Seller in order for Seller to enter into
this Agreement or to perform Seller’s obligations under this Agreement.

6.1.3           Litigation. Other than actions disclosed on Exhibit F attached
hereto and made a part hereof, to the Knowledge of Seller, there are no legal
actions, litigations or other proceedings of any type affecting the Property
which will materially adversely affect the Purchaser upon consummation of the
Closing hereunder.

6.1.4           Contracts. The Contracts identified in Exhibit G constitute all
Contracts (other than Contracts otherwise disclosed in this Agreement or the
Exhibits hereto) relating to the use and operation of the Hotels; it being
understood that if any other Contracts are in force and effect the same shall
not be deemed a breach of the foregoing if such Contract is either accepted by
Purchaser or terminated by Seller, at Seller’s own cost and expense, prior to
Closing.

6.1.5           FIRPTA. Seller is not a “foreign person” for purposes of the
withholding rules of the Federal Deficit Reduction Act of 1984 (including
Section 1445 of the Internal Revenue Code of 1954) or FIRPTA. Seller will
furnish at closing the certification required by such Section of the Code
regarding its status as a “foreign person.”

6.1.6           Condemnation. There are no pending (and to the Knowledge of
Seller, Seller has received no written notice from any Governmental Authority
threatening) condemnation or other similar proceeding affecting any Hotel or any
portion thereof.

 

- 9 -

 

--------------------------------------------------------------------------------



6.1.7           Leases. Other than the Leases, there are no leases affecting any
of the Property. None of the Property or any of the equipment used in
conjunction with the Property is leased from any third party.

6.1.8           Financial Statements. Seller has previously furnished to
Purchaser (a) the audited balance sheet of Seller as of February 28, 2004 and
February 28, 2003 and the audited balance sheet for the Property as of February
28, 2006 and the related statements of operations, comprehensive income (loss),
members’ equity and cash flows for Seller for each of the years ended February
28, 2004 and February 28, 2003 and for the Property for the year ended February
28, 2006, together with the appropriate notes to such financial statements and
the audit report thereon and (b) the unaudited balance sheet of Seller as of
February 28, 2005, and the unaudited balance sheet of Seller as of February 28,
2006, and the related statements of operations, comprehensive income (loss),
members’ equity and cash flows for the period then ended, together with the
appropriate notes to such financial statements (collectively, the “Financial
Statements”). Such Financial Statements have been prepared in conformity with
GAAP consistently applied and such Financial Statements fairly present, in all
material respects, the financial condition, results of operations and cash flow
of Seller as of their respective dates and for the respective periods covered
thereby.

6.1.9           Compliance with SEC Reporting Requirements. For a period of time
commencing on the date of this Agreement and continuing through the first
anniversary of the Closing Date, Seller shall, or shall cause Seller’s property
manager (the “Property Manager”), as applicable, from time-to-time, upon
reasonable advance written notice from Purchaser, and at Purchaser’s sole cost
and expense, provide Purchaser and its representatives with reasonable access to
all of Seller’s information and documentation relating to the Property, provided
the same shall then be in Seller’s (or a representative or affiliate of
Seller’s) possession, which information is relevant and reasonably necessary, in
the opinion of the outside accountants of Purchaser, to enable Purchaser and
Purchaser’s outside accountants to file financial statements, pro formas and any
and all other information in compliance (at Purchaser’s cost) with any and all
of (a) Rule 3-5 or 3-14 of Regulation S-X of the SEC; (b) any other rule issued
by the SEC and applicable to Purchaser or its subsidiaries; and (c) any
registration statement,

 

--------------------------------------------------------------------------------



- 10 -

424(b) prospectus, report or disclosure statement filed with the SEC by or on
behalf of Purchaser. Seller shall reasonably cooperate with Purchaser to cause
any SEC audit requirements to be completed and delivered to Purchaser within a
reasonable time period to insure that all SEC filing requirements are met, and
Purchaser shall reimburse Seller for all reasonable out-of-pocket, third-party
costs and expenses paid to third parties by Seller in connection therewith.
Seller shall also authorize, and shall cause the Property Manager to authorize,
as applicable any attorneys who have represented Seller or the Property Manager,
as applicable, in material litigation pertaining to or affecting the Property to
respond, at Purchaser’s expense, to inquiries from Purchaser’s representatives,
attorneys and independent accounting firm. Seller shall also provide and/or
shall cause the Property Manager, as applicable, to provide to Purchaser’s
independent accounting firm a signed representation letter which would be
sufficient to enable an independent public accountant to render an opinion on
the financial statements related to the Property.

6.1.10        Employee Matters. Seller has no employment agreements, or any
agreements that contain any severance or termination pay liabilities, or any
obligations for any bonus, deferred compensation, or similar amounts with any of
Seller’s on-site employees. Seller has no on-site employee with respect to whom
there is any accrued or potential liability for sick leave or vacation pay for
periods up to the Closing Date.

6.1.11        Environmental. To Seller’s knowledge, no notice has been serve on
Seller from any Governmental Authority claiming any violation of or requiring
compliance with any Environmental Laws.

6.2        Accuracy and Survival - Seller. All of the representations and
warranties of Seller (a) are true and correct in all material respects and (b)
do not contain untrue statements of a material fact or omit any material fact
that would make the representations and warranties misleading in any material
respect. The representations and warranties of Seller shall survive the Closing,
and continue in full force and effect for a period of twelve (12) months from
Closing.

 

6.3

Limitation on Damages.

6.3.1           Notwithstanding anything to the contrary contained in this
Agreement (a) upon the consummation of the Closing, Purchaser shall be deemed to
have waived any misrepresentation or breach of warranty by Seller under this

 

- 11 -

 

--------------------------------------------------------------------------------



Agreement of which Purchaser was aware at Closing, whether Purchaser became
aware of such misrepresentation or breach of warranty through Purchaser’s own
due diligence, by reason of a notice from Seller or otherwise, and (b) no claims
may be asserted by Purchaser against Seller for misrepresentation or breach of
warranty under Section 6.1 of this Agreement until the aggregate dollar amount
of such claims exceeds the sum of FIFTY THOUSAND and 00/100 ($50,000.00) DOLLARS
and then to the full extent of such aggregate amount in excess of FIFTY THOUSAND
and 00/100 ($50,000.00) DOLLARS up to a maximum of ONE MILLION and 00/100
($1,000,000.00) DOLLARS.

6.3.2           All claims asserted by Purchaser in accordance with ARTICLE 6 of
this Agreement shall be in writing and shall specify in detail the basis for
such claims and the amount claimed.

ARTICLE 7

 

PURCHASER’S REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1        Purchaser’s Duty of Review. Purchaser is entering into this Agreement
in reliance on its own knowledge and familiarity with the hotel industry, and
its inspection of the Property. Purchaser is not relying on any representation
of Seller, its officers, shareholders or agents, except as expressly made by
Seller in this Agreement or the Exhibits attached to this Agreement.

7.2        Warranties and Representations. Purchaser represents, warrants and
agrees that the following facts and conditions exist on the date of execution
hereof and shall exist at Closing:

7.2.1           Organization. Purchaser has been duly organized and validly
existing and in good standing under the laws of the state of its formation and
has the requisite power and authority to own its properties and to transact the
business in which it is engaged. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and all of
the documents executed and delivered by Purchaser in connection with the
transaction described herein. This Agreement and all such documents shall
constitute legal, valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their terms.

 

- 12 -

 

--------------------------------------------------------------------------------



7.2.2           Authority. Purchaser has the right, power, legal capacity and
authority to enter into and perform its obligations under this Agreement, and no
approvals or consents of any persons other than Purchaser are required in
connection with this Agreement. The execution of this Agreement and consummation
of the transactions contemplated hereby will not result in or continue any
default or event that, with notice or lapse of time or both, would be a default,
breach or violation of the organizational instruments or laws governing
Purchaser or any lease, license, promissory note, conditional sales contract,
commitment, indenture, mortgage, deed of trust, or other agreement, instrument,
or arrangement to which Purchaser is a party or by which Purchaser is a party or
by which Purchaser is bound.

7.3        Accuracy and Survival - Purchaser. All of the representations and
warranties of Purchaser are true and correct in all material respects and do not
contain untrue statements of a material fact or omit any material fact that
would make the representations and warranties misleading in any material
respect. The representations and warranties herein contained shall survive the
closing and shall continue in full force and effect for a period of twelve (12)
months from Closing.

7.4        Covenants of Purchaser. Purchaser covenants to accept and assume as
of the Closing all obligations of Seller (a) with respect to the Reservations,
(b) under the Assumed Contracts and (c) under the Leases. Purchaser shall
execute at Closing assumption agreements with respect to the Reservations, the
Intangible Property, the Assumed Contracts and the Leases in form and substance
reasonably acceptable to both parties. Purchaser shall not be deemed for any
purpose to have assumed any liabilities of Sellers except as expressly provided
herein. Wherever it is provided in this Agreement that Purchaser shall assume
any obligation of Seller, such assumption shall be effective only from and after
Closing, and such assumption shall not require Purchaser to assume, nor shall
Purchaser assume, any liabilities or obligations of Seller’s relating to or
arising from Sellers’ performance of, or failure to perform, any of the terms of
the assumed obligation required to be performed prior to Closing.

ARTICLE 8

 

DEFAULTS; FAILURE TO PERFORM; LIQUIDATED DAMAGES

8.1        PURCHASER’S DEFAULT. IN THE EVENT (a) ALL OF THE CONDITIONS TO THIS
AGREEMENT SHALL HAVE BEEN SATISFIED OR WAIVED: (b) SELLER SHALL HAVE FULLY
PERFORMED OR TENDERED PERFORMANCE OF ITS OBLIGATIONS HEREUNDER; (c) PURCHASER
SHALL FAIL TO PERFORM ITS OBLIGATION HEREUNDER; AND (d) THE CLOSING SHALL FAIL
TO OCCUR SOLELY AS A RESULT OF PURCHASER’S DEFAULT HEREUNDER, THEN, AS

 

- 13 -

 

--------------------------------------------------------------------------------



SELLER’S SOLE AND EXCLUSIVE REMEDY FOR PURCHASER’S FAILURE TO CLOSE, THE ENTIRE
AMOUNT OF THE DEPOSIT (PLUS ALL INTEREST ACCRUED THEREON IF ANY) SHALL BE
IMMEDIATELY PAID TO SELLER. PURCHASER AND SELLER HEREBY ACKNOWLEDGE AND AGREE
THAT SELLER’S DAMAGES WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THE
AMOUNT OF THE DEPOSIT (PLUS ALL INTEREST ACCRUED THEREON IF ANY) IS THE PARTIES’
BEST AND MOST ACCURATE ESTIMATE OF DAMAGES SELLER WOULD SUFFER IN THE EVENT THE
TRANSACTION PROVIDED FOR IN THIS AGREEMENT FAILS TO CLOSE. PURCHASER AND SELLER
AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT (PLUS ALL INTEREST ACCRUED
THEREON IF ANY) SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF SELLER IN THE EVENT OF
BREACH OF THIS AGREEMENT BY PURCHASER AS PROVIDED ABOVE.

8.2        Seller’s Default. If Seller, through no fault of Purchaser, fails to
perform its obligations hereunder and Closing does not occur as a result
thereof, Purchaser may, as its sole remedy, at its option, either: (a) terminate
this Agreement and receive a refund of the Deposit (together with interest, if
any, thereon) and a reimbursement by Seller of Purchaser’s out-of-pocket costs
and expenses incurred in connection with this Agreement up to, but not to
exceed, ONE HUNDRED THOUSAND and 00/100 ($100,000.00) DOLLARS, whereupon the
obligations of the parties hereto, other than those expressly set forth to
survive termination hereof, shall terminate, or (b) seek an action for specific
performance under this Agreement, except that the state of title and survey
shall be accepted “as is.” In no event whatsoever shall Purchaser be entitled to
collect any damages from Seller.

8.3        Survival. The provisions of ARTICLE 8 shall survive the Closing or
other termination of this Agreement.

ARTICLE 9

 

CLOSING DOCUMENTS

9.1        Seller’s Documents. At the Closing (and as a condition to Purchaser’s
obligation to close title hereunder), Seller shall deliver or cause to be
delivered to Purchaser the following:

9.1.1           A special or limited warranty deed as customarily provided on a
state-by-state basis (the “Deed”), duly executed and acknowledged by Seller,
sufficient to transfer and convey to Purchaser the Real Estate.

9.1.2           A bill of sale (the “Bill of Sale”), without representation or
warranty by Seller, but free and clear of all liens, duly executed and
acknowledged by Seller, sufficient to transfer to

 

- 14 -

 

--------------------------------------------------------------------------------



Purchaser all Seller’s right, title and interest in and to the Personal
Property.

9.1.3           A certificate stating that Seller is not a “Foreign Person”
within the meaning of IRC Section 1445(f)(3).

 

9.1.4

Original copies of the Leases, if available.

 

9.1.5

An Assignment of the Leases, executed by Seller.

9.1.6           Originals, or if not available, copies of the Assumed Contracts.

9.1.7           Originals, or if not available, copies of the Permits and
Licenses.

9.1.8           An Assignment of Reservations, Intangible Property (including,
without limitation, any telephone numbers used in connection with the operation
of each Property), Assumed Contracts and Permits and Licenses, executed by
Seller.

9.1.9           Evidence of Seller’s power and authority to enter into the
subject transaction and evidence of the signatories’ authority to sign on behalf
of Seller.

9.1.10        A letter addressed to Escrow Agent directing Escrow Agent to
deliver the Deposit (together with interest, if any, thereon) to Seller and
releasing Escrow Agent from any and all liability in connection with the subject
transaction.

9.1.11        A certificate duly executed by Seller confirming that as of the
Closing all of the representations and warranties made by Seller in ARTICLE 6 of
this Agreement are true and correct in all material respects (or if any such
representation or warranty is no longer true and correct in any material respect
as of the Closing, stating the nature of the inaccuracy), which certificate
shall survive Closing for a period of twelve (12) months.

9.1.12        A Non-Compete Agreement executed by MOA Hospitality, Inc. and Paul
F. Wallace substantially in the form of Exhibit H attached hereto and made a
part hereof.

9.1.13        Unless waived by Purchaser, (a) a letter or certificate from the
landlord under that certain Commercial Lease, dated January 19, 2001, between
Trans-Care, Inc., as Lessor, and MOA Hospitality, Inc., as Lessee (the
“Commercial Lease”),

 

- 15 -

 

--------------------------------------------------------------------------------



stating that the Commercial Lease is in full force and effect, that Tenant is
not in default thereunder in any material respect and consenting to an
assignment of the Lessee’s interest thereunder to Purchaser and (b) an
assignment from MOA Hospitality, Inc. to Purchaser in recordable form sufficient
to assign the tenant’s interest under the Commercial Lease to Purchaser.

9.1.14        Such other instruments and documents as may be reasonably required
to consummate the transaction herein contemplated.

9.2        Purchaser’s Documents. At the Closing (and as a condition to Seller’s
obligation to close title hereunder), Purchaser shall deliver or cause to be
delivered to Seller the following:

9.2.1           The balance of the Purchase Price as provided in ARTICLE 2
hereof.

9.2.2           Evidence of Purchaser’s power and authority to enter into the
subject transaction and evidence of the signatories’ authority to sign on behalf
of Purchaser.

9.2.3           A letter addressed to Escrow Agent directing Escrow Agent to
deliver the Deposit (together with interest, if any, thereon) to Seller and
releasing Escrow Agent from any and all liability in connection with the subject
transaction.

9.2.4           An Assumption of Reservations, Intangible Property, Assumed
Contracts and Permits and Licenses executed by Purchaser.

9.2.5           An Assumption of the Leases, executed by Purchaser.

9.2.6           Such other instruments and documents as may be reasonably
required to consummate the transaction herein contemplated.

ARTICLE 10

 

RISK OF LOSS

10.1     Casualty. The risk of loss or damage to the Property by fire or other
casualty, until the Closing, is assumed by Seller but without any liability or
obligation of Seller to repair same except Seller, at Seller’s sole option,
shall have the right to repair or replace such loss or damage to the Property.
If Seller elects (such election to be

 

- 16 -

 

--------------------------------------------------------------------------------



made within twenty (20) days after Seller shall have actual knowledge of such
damage) to make such repair or replacement, this Agreement shall continue in
full force and effect, and Seller shall be entitled to reasonable adjournments
of the Closing hereunder, not to exceed one hundred eighty (180) days in the
aggregate, for such purpose. If Seller does not elect to repair or replace any
such loss or damage, the following shall control:

10.2     Improvements. If the Improvements on more than two (2) motel/hotels
comprising the Property shall be materially damaged or destroyed by fire, storm
or other casualty before the Closing, Purchaser shall have the right to
terminate this Agreement by written notice to Seller given within seven (7)
business days after expiration of the period during which Seller may elect to
make repairs or Seller’s notice to Purchaser that it does not elect to make such
repairs, if sooner, entitling Purchaser to receive a refund of the Deposit,
whereupon the obligations of the parties hereto, other than those expressly set
forth to survive termination hereof, shall terminate. If Purchaser shall not
elect to terminate this Agreement or if said destruction is immaterial, or if
said destruction shall occur at, only two (2) or less of the Properties, this
Agreement shall continue in full force and effect without any modification or
abatement of the Purchase Price, and Purchaser shall be entitled to receive an
absolute assignment (without representation or warranty by or recourse against
Seller) from Seller of any interest Seller may have otherwise had in the
proceeds of any insurance on the Property (including any rent loss or business
interruption insurance proceeds allocable to the period from and after the
Closing) except for any expense theretofore incurred by Seller for restoration
or safety in connection therewith which sum shall be reimbursed by Purchaser to
Seller at the Closing.

10.3     Condemnation. If notice of any action, suit or proceeding shall be
given after the date hereof but prior to the Closing for the purpose of taking
in eminent domain or condemning any material part of the Property at more than
two (2) Property, then Purchaser and Seller shall each have the right to
terminate this Agreement by written notice to the other party given within
fourteen (14) days after receiving notice of such condemnation or taking. Upon
such termination, Purchaser shall receive a refund of the Deposit whereupon the
obligations of the parties hereto, other than those expressly set forth to
survive termination hereof, shall terminate and the proceeds resulting from such
condemnation or taking shall be paid to Seller. If neither Purchaser or Seller
elects to terminate this Agreement as above provided or if the taking or
condemnation is of an immaterial part of the Property, or if the taking concerns
only two (2) or less of the Properties) Property, or in the event of a change of
legal grade, the award with respect to such condemnation, taking or change,
except for any expense theretofore incurred by Seller for restoration or safety
in connection therewith which sum shall be reimbursed by Purchaser to Seller at
the Closing, shall be assigned (without representation or warranty by or
recourse against Seller) to Purchaser without further consideration, and this
Agreement shall continue in full force and effect without any modification or
abatement of the Purchase Price or any liability or obligation on the part of
Seller by reason of such taking, and the definition of “Property” shall be
accordingly

 

- 17 -

 

--------------------------------------------------------------------------------



amended. Any taking of any portion of an Improvement shall be considered
“material” for purposes of this Section 10.3.

ARTICLE 11

 

CONDITION “AS IS”; NO FURTHER REPRESENTATIONS

11.1            “As Is”. Purchaser represents and warrants that it has inspected
the Property or caused an inspection thereof to be made on Purchaser’s behalf
and is thoroughly acquainted with its condition, and it is agreed and understood
that neither Seller nor any person purporting to act for Seller has made or now
makes any representations or warranties as to the physical condition (including,
without limitation, the presence of any Hazardous Material or any condition
which would violate any laws regarding environmental matters), layout, leases,
footage, rents, income, expense, operation or any other matter or thing
affecting or relating to the Property or to this Agreement, except as
specifically set forth in this Agreement and that no party hereto is relying on
any statement, representation or warranty made by any other which is not
embodied in this Agreement. Purchaser hereby expressly acknowledges that Seller
has not made any representation or warranty which is not expressly set forth in
this Agreement (or upon Closing, in the documents executed by Seller and
delivered to Purchaser in connection with the Closing hereunder), and Purchaser
further agrees to take and accept the Property “As Is,” with all faults and in
its condition at the Closing subject to any rights of Purchaser arising by
reason of any representation or warranty expressly made by Seller in this
Agreement. Purchaser agrees that Seller is not liable or bound in any manner by
any financial statements or written agreements or statements or representations
of any broker which have been made any real estate brokers’ “set-ups” or
information pertaining to the Property or any other matter or thing furnished by
any real estate broker, agent, or other person unless the same are specifically
stated herein. This ARTICLE 11 shall survive the Closing.

ARTICLE 12

 

ASSIGNMENT OF CERTAIN CONTRACTS, LICENSES AND PERMITS

12.1     Permits and Licenses. Seller shall cooperate with Purchaser (a) in the
orderly assignment of all assignable Permits and Licenses identified on Exhibit
I and (b) in the application and approval process for all Permits and Licenses
which are not assignable and which must be replaced with new permits and
licenses from the Governmental Authorities to Purchaser, provided, however, that
all transfer fees and costs associated with (i) the assignment of the Permits
and Licenses; (ii) the replacement thereof with new permits and licenses; and
(iii) the transfer of the Certificate of Occupancy shall be borne by Purchaser.
At Closing, Seller shall assign all Permits and Licenses which are legally
assignable to Purchaser, and Purchaser shall assume all prospective obligations
under said assigned Permits and Licenses arising from facts or circumstances
occurring on or after Closing.

 

- 18 -

 

--------------------------------------------------------------------------------



12.2     Assumption of Contracts. Purchaser shall assume at the Closing all
Contracts (other than those identified on Exhibit G as Contracts to be
terminated) (collectively, the “Assumed Contracts”). Seller will cancel, at its
sole expense, the Contracts identified on Exhibit G as Contracts to be
terminated, effective no later than Closing. At the Closing, Seller and
Purchaser shall execute an assignment and assumption of contracts under which
the Assumed Contracts shall be assigned to (and assumed by) Purchaser at no cost
or expense to Purchaser. Seller shall use its best efforts to obtain, if
necessary under the terms of an Assumed Contract, the written consent of each
other party thereto, all in form and substance reasonably satisfactory to
Purchaser or as provided under such Contract. If Seller is unable to obtain such
written consent, at the option of the Purchaser, such Contract shall be
terminated by Seller, at Purchaser’s sole cost and expense.

ARTICLE 13

 

OPERATIONS PRIOR TO CLOSING

13.1     Operation. Seller shall continue to operate the Property prior to
Closing in the usual and customary manner in which the Property has been
operated up to the execution of this Agreement, in order to assure preservation
of business relationships and goodwill, and shall maintain the inventories of
supplies used in each Hotel at levels consistent with past practices for normal
operation through the Closing.

13.2     Maintenance. Seller shall maintain the Property, or cause the Property
to be maintained in the ordinary course consistent with past practices prior to
the Closing, subject to normal wear and tear, and shall not remove, nor permit
to be removed, any Personal Property, Improvement or any other component of the
Property except as may be required for repair and maintenance and which will be
returned or replaced with an item of like kind and character prior to the
Closing.

13.3     Insurance. Seller shall maintain comprehensive casualty, workmen’s
compensation, and general public liability insurance on the Property through and
including the Closing.

13.4     New Agreements. Without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld or delayed, the Seller will not
on, or after the date hereof, enter into:

13.4.1        any leases in the nature of the Leases (other than renewals of the
Leases substantially in the same form as currently exist); or

13.4.2        any new service, maintenance or other contracts in connection with
the use and operation of any Hotel other than (a) renewals or replacements of
those Contracts set forth on

 

--------------------------------------------------------------------------------



- 19 -

Exhibit G upon substantially the same terms and conditions as currently exist
and (b) any other such contracts provided (i) such other contracts are
cancelable upon thirty (30) days’ notice and (ii) with respect to each such
other contract, none shall have an annual cost in excess of THIRTY THOUSAND and
00/100 ($30,000.00) DOLLARS; and

13.5            New Reservations. Without the prior written consent of the
Purchaser, which consent shall not be unreasonably withheld or delayed, the
Seller will not accept any Reservations on or after the date hereof other than
in the ordinary course of business consistent with the manner in which such
Reservations have been accepted prior to the date hereof.

13.6            Permits and Licenses. Seller shall keep in force all existing
Permits and Licenses and to cause all those expiring prior to the Closing to be
renewed. If any such Permits and Licenses shall be suspended or revoked, Seller
shall promptly notify Purchaser in writing and shall take all measures necessary
to cause the reinstatement of such Permits and Licenses without any additional
limitation or condition.

13.7            Transition. Seller shall meet and cooperate with agents and
representatives of Purchaser to effect an orderly transition of ownership and
possession of the Property. Such meetings shall be held in a manner so as not to
interfere with the orderly operation of the Property.

13.8            Unpaid Bills. Seller shall pay, when due, all bills and charges
for all materials delivered to and services rendered to the Property prior to
Closing.

ARTICLE 14

 

INVENTORY OF PERSONAL PROPERTY

13.9     Inventory Prior to Closing. Prior to Closing, Seller shall keep and
maintain the Inventory and Personal Property at levels, which are customary
under the standards for operation of each Property. At a minimum, the Inventory
on the date of Closing shall include two and one-half par level sets of linens,
including sheets and pillow cases and one par level set of blankets and
bedspreads for each bed located in each Hotel; and terrycloth items, including
towels, wash cloths and hand towels and one par level set of bath mats per room
in each Hotel.

ARTICLE 14

 

PRORATIONS; ADJUSTMENTS, POST-CLOSING ESCROW; COSTS

14.1     Prorations. The following prorations shall be made between Purchaser
and Seller as of Closing, computed as of 11:59 p.m. New York time of the date
immediately preceding the Closing, in accordance, with standard industry
practices:

 

- 20 -

 

--------------------------------------------------------------------------------



14.1.1        Taxes and Assessments. Real and personal property taxes on the
Property shall be prorated on the basis that Seller is responsible for (a) all
of such occurring prior to the “Current Tax Period” (as defined below) and
Seller’s portion of any assessments payable on account of the Current Tax
Period; and (b) that portion of such taxes for the Current Tax Period determined
on the basis of the number of days which have elapsed from the first day of the
Current Tax Period to the day prior to Closing, inclusive, whether or not the
same shall be payable prior thereto. The phrase “Current Tax Period” refers to
the fiscal year of the applicable taxing authority in which Closing occurs. In
the event that as of Closing the actual tax bills for the year or years in
question are not available and the amount of taxes to be prorated cannot be
ascertained, then rates and assessed valuation of the previous year, with known
changes, shall be used, and when the actual amount of taxes and assessments for
the year or years in question shall be determinable, then such taxes and
assessments will be prorated between the parties to reflect the actual amount of
such taxes and assessments.

14.1.2        Utilities. Prior to Closing, Seller shall notify all utility
companies servicing the Property of the anticipated change in ownership of the
Property and request that all billings on or after Closing be made to Purchaser
(or its designee) at an address designated by Purchaser. Utility meters will be
read, to the extent that the utility company will do so and at a fee to be paid
by Purchaser, during the afternoon hours on the day before Closing, with charges
to that time by Seller and charges thereafter paid by Purchaser. Any prepaid
utility service charges shall be adjusted on the Closing Statement (as
hereinafter defined) of and paid for by Purchaser at Closing. Charges for
utilities with meters which have not been read at Closing will be prorated
between Purchaser and Seller as of Closing based upon utility billings for any
such charges for the period, and each party shall pay its pro rata share of such
charges to the party requesting payment for same within ten (10) days from the
date of any such request. Purchaser shall be responsible for paying, at Closing,
all deposits required by any utility company in order to continue service at the
Property for periods on or after Closing, and shall take any other action and
make any other payments required to assume uninterrupted availability of
utilities at the Property. At Purchaser’s election, if allowed by such utility
company, all utility deposits made by Seller shall be credited to Purchaser by
the utility company

 

- 21 -

 

--------------------------------------------------------------------------------



holding same if Purchaser pays Seller at Closing for same. If the Parties hereto
are unable to obtain final meter readings as of Closing, then such expenses
shall be estimated as of Closing based on the prior operating history of the
Property.

14.1.3        Receivables. All revenues from the use and occupancy of the
Property, including, without limitation, revenues from the rental of guest
rooms, sales of food and beverages, rental of meeting and banquet rooms,
telephone sales, paid television sales, the operation of laundries and vending
machines, valet, garage and parking charges, travel agency indebtedness owed to
Seller, any other contracts relating to the Property, and any funds due from
credit card companies in connection therewith (collectively, “Hotel Revenues”)
shall be prorated as of 11:59 p.m. New York time on the day prior to Closing.
For a period of ninety (90) days after Closing, Purchaser shall use its
reasonable, good faith efforts to collect all pre-Closing Hotel Revenues and
other pre-Closing receivables in the ordinary course of its business. Any Hotel
Revenues or other receivables received by Purchaser and identified to be
applicable to pre-Closing Hotel Revenues or receivables shall be forwarded to
Seller. Any Hotel Revenues and other receivables received by Purchaser and
identified to be applicable to post-Closing Hotel Revenues or receivables shall
be retained by Purchaser. Any Hotel Revenues or other receivables received by
Purchaser that cannot be identified as applicable to pre-Closing Hotel Revenues
or receivables shall be applied first to post-Closing Hotel Revenues and
receivables and then to pre-Closing Hotel Revenues and receivables. Purchaser
shall remit any amount collected on Seller’s behalf on a monthly basis to
Seller. After the expiration of such ninety (90) day period, Seller may use
reasonable and customary efforts to collect any pre-Closing Hotel Revenue and
other pre-Closing receivables. Half of the room Closing Guest Ledger (as
hereinafter defined), together with any Taxes (as hereinafter defined) allocable
thereto for the night prior to Closing shall be credited to Seller and half
shall be credited to Purchaser.

14.1.4        Accounts Payable. All accounts payable that are owing with respect
to the Property on or before 11:59 p.m. New York time on the day prior to
Closing shall be paid by Seller, and Seller agrees to indemnify, defend and hold
Purchaser harmless from any liability or obligations with respect thereto.
Seller shall provide Purchaser, at Closing, a list of all accounts payable
expected to be payable after Closing, but allocable to periods

 

- 22 -

 

--------------------------------------------------------------------------------



prior to Closing and Seller shall make arrangement for payment of such amounts
in a manner reasonably acceptable to Purchaser, which may include either
providing a proration credit to Purchaser (in which case Purchaser shall pay,
and indemnify Seller against non-payment of, such amounts payable). Purchaser
shall furnish to Seller for payment any bills allocable to periods prior to
Closing that are received after Closing. All accounts payable incurred with
respect to the Property on or after Closing shall be paid by Purchaser, and
Purchaser hereby agrees to indemnify, defend and hold Seller harmless from any
liability or obligations with respect thereto. Purchaser and Seller shall each
pay for half of any customary room cleaning charges incurred upon the date of
Closing for rooms occupied the previous night. Seller shall pay for all charges
for outside laundering, dry-cleaning and contract cleaning on account of items
used in connection with the operation of the Property before Closing, whether or
not such items were returned by said date. Purchaser shall assume outstanding
gift certificates, coupons and complimentary room nights or other services
relating to the Property redeemable for dates after Closing, which items, as of
the date hereof, are set forth in Exhibit J attached hereto and made a part
hereof.

14.1.5        Cash on Hand. Purchaser shall pay Seller at Closing an amount
equal to all cashier’s funds (consisting of various cash funds in the Hotel’s
cash registers, petty cash boxes, administrative boxes and other cash holders)
existing as of 11:59 p.m. New York time on the day prior to Closing and such
cashier’s funds shall be part of the Property transferred to Purchaser at
Closing.

14.1.6        Reservations. To the extent Reservations are reported in writing
to Purchaser prior to Closing, Purchaser shall honor, for its account all
pre-Closing Reservations confirmed for dates on or after Closing at the rates
committed for in the ordinary course of business, or shall make other reasonable
arrangements with other hotels of similar quality to accommodate all such
Reservations for which the rates are committed. To the extent then known, Seller
shall report such Reservations at least three (3) days prior to Closing.
Purchaser hereby agrees to indemnify, defend and hold Seller harmless from and
against any loss, liability, claims or damage due to Purchaser’s failure or
refusal to honor any such Reservations or make other arrangements. Any
pre-Closing down payments made for confirmed Reservations for dates on or after
Closing

 

- 23 -

 

--------------------------------------------------------------------------------



shall be paid or credited to Purchaser and Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from any liability or obligations with respect
to deposits turned over to Purchaser or for which Purchaser received a credit
against the Purchase Price at Closing. Any post-Closing down payment made on
confirmed Reservations for dates on or after Closing received by Seller shall be
forwarded to Purchaser immediately upon receipt.

14.1.7        Sales, Personal Property and Employment Taxes from Operation. Any
sales tax (other than sales taxes arising from this transaction), personal
property, use, bed, and employment taxes payable with respect to the operations
of the Property (collectively, the “Taxes”) accrued as of 11:59 p.m. New York
time on the day prior to Closing shall be paid by Seller as soon as the amount
thereof can be determined; all taxes accruing thereafter shall be paid by
Purchaser. Purchaser and Seller hereby agree to indemnify, defend and hold the
other harmless from their respective failure to pay the Taxes due hereunder.

14.1.8        Sales Tax from this Transaction. Sales, use, excise or similar
taxes (other than income taxes) that may be imposed by reason of this
transaction shall be borne by Purchaser, and Purchaser agrees to indemnify,
defend, and hold the Seller harmless from any failure to pay such taxes. This
provision shall survive Closing.

14.1.9        Employee Wages and Benefits. Seller shall be solely responsible to
cause and shall cash out by payment of all employee wages, salaries, gratuities,
vacations, sick leaves, benefits and other payments, if any, in respect of
operations of the Property through and including the day before Closing. Seller
shall be responsible to cause the discharge of all obligations to the Employees
for all sums owed to such Employees through and including the date immediately
preceding Closing. Seller acknowledges that Purchaser or its agent may rehire
the Employees in accordance herewith as new employees and without any successor
liability or obligation relative to the Employees or any related benefits,
vacation plans, sick leave plans or other benefits or policies for periods prior
to Closing.

14.1.10      Deposits. All refundable security deposits held by Seller for guest
stays and functions to occur on or after Closing

 

- 24 -

 

--------------------------------------------------------------------------------



shall be credited or paid to Purchaser, and Purchaser hereby agrees to
indemnify, defend, and hold Seller harmless with respect to any liability or
obligation relating thereto.

14.1.11      Permits, Dues, Insurance. Fees paid for transferable permits and
transferable hotel and trade association memberships shall be prorated as of
11:59 p.m. New York time on the day prior to Closing. Seller shall terminate all
Seller’s insurance policies in respect of the Property as of Closing.

14.1.12      Postal Meters, Publications, Advertising. Postal meter rental and
unused meter postage and trade publication subscriptions, advertising expenses,
and credit information services shall be prorated as of 11:59 p.m. New York time
on the day prior to Closing.

14.1.13      Miscellaneous. All other revenue and expenses of the Property
customarily and appropriate to be apportioned shall be prorated and apportioned
as of 11:59 p.m. New York time on the day prior to Closing.

14.2            Adjustments. Any revenue or expense amounts which cannot be
ascertained with certainty as of Closing shall be prorated on the basis of the
party’s reasonable estimate of such amounts and shall be subject to a final
proration one hundred twenty (120) days after Closing as herein provided or as
soon thereafter as the precise amounts can be ascertained. Either party owing
money to the other based on any adjustments to the proration shall promptly pay
such sum within ten (10) days after mutual agreement of the amount due. All
prorations, unless otherwise provided herein, shall be on an accrual basis and
based upon actual elapsed calendar days. Purchaser and Seller shall allow the
other access to their respective books and records to verify the prorations and
adjustments provided in this Agreement.

14.3     Closing Statement. The parties shall cause a customary settlement or
closing statement to be prepared (the “Closing Statement”) with respect to this
ARTICLE 15 at least two (2) days before Closing and each party shall cause its
designated representatives to assist Title Company in doing so.

14.4     Costs. Purchaser and Seller shall each pay at Closing one-half (1/2) of
each and all of the following: (a) all Title Company escrow charges, (b) all
transfer taxes, recordation taxes and documentary taxes which are payable upon
the delivery and/or recording of each Deed or of any document contemplated by
this Agreement and (c) the charges in connection with the recording of any
instrument contemplated hereby. Purchaser shall be responsible for and shall pay
(i) all sales tax payable by reason of this transaction and (ii) all costs in
connection with title insurance policies (including, without limitation, costs
related to endorsements to the title policies) and surveys.

 

- 25 -

 

--------------------------------------------------------------------------------



14.5     Special Assessments. If, at the date of Closing, the Property is
affected by any special assessment, such special assessment shall be paid by
Seller at or prior to Closing.

ARTICLE 15

 

BROKERAGE

15.1     Broker. Seller and Purchaser represent and warrant to each other that
they have not dealt with any broker in connection with this transaction. Seller
agrees to indemnify and hold Purchaser harmless from all loss, damage, costs and
expenses (including reasonable attorneys’ fees and disbursements) that Purchaser
may suffer as a result of any claim for a fee, commission or payment of any
description brought by any person with whom Seller may have dealt in connection
with this transaction. Purchaser agrees to indemnify and hold Seller harmless
from all loss, damage, costs and expenses (including reasonable attorneys’ fees
and disbursements) that Seller may suffer as a result of any claim for a fee,
commission or payment of any description brought by any person with whom
Purchaser may have dealt in connection with this transaction. This ARTICLE 16
shall survive the Closing.

ARTICLE 16

 

THE DEPOSIT - ESCROW

 

16.1

Escrow Agent.

16.1.1        The Deposit shall be delivered to LandAmerica Lawyers Title Corp.
(“Escrow Agent”), 1850 North Central Avenue, Suite 300, Phoenix, Arizona 85004
(Attention: Kristin Brown) pursuant to this Agreement, and Escrow Agent shall
hold the proceeds thereof in escrow and dispose of such sums only in accordance
with the provisions of this Agreement.

16.1.2        Escrow Agent may place the Deposit in (a) certificates of deposit
issued by a bank in Phoenix, Arizona, (b) money market funds in a bank with an
office in Phoenix, Arizona or as otherwise approved in writing by Purchaser and
Seller, (c) U.S. Treasury bills or other similar securities or (d) a segregated
non-interest-bearing bank account in a bank with an office in Phoenix, Arizona.
Any interest earned thereon shall be paid to the party entitled to receive the
Deposit simultaneously with disbursement of the Deposit. The party receiving
such interest shall pay any income taxes thereon. At the Closing, the Deposit
and the interest thereon, if any, shall be paid by Escrow Agent to Seller. If
for any reason the Closing has not occurred, and

 

- 26 -

 

--------------------------------------------------------------------------------



either party makes a written demand upon Escrow Agent for payment of the Deposit
stating the basis for such demand, Escrow Agent shall give written notice to the
other party, of such demand alone, with a copy thereof. If Escrow Agent does not
receive a written objection from the other party to the proposed payment within
five (5)-days after the giving of such notice by Escrow Agent which objection
states the basis therefor, Escrow Agent is hereby authorized to make such
payment to the demanding party. If Escrow Agent does receive such written
objection within such five (5) day period, or if for any other reason Escrow
Agent in good faith shall elect not to make such payment, Escrow Agent shall
continue to hold such amount until otherwise directed by written instructions
from the parties to this Agreement or a final judgment or other proper order of
a court and shall disburse said funds accordingly. Escrow Agent shall send a
copy of the objection to the original demanding party. However, Escrow Agent
shall have the right at any time to deposit the escrowed proceeds and interest
thereon, if any, with the clerk of a court in New York or with the clerk of the
court in which any litigation between Seller and Purchaser is pending or in any
other court which Escrow Agent may select in the New York metropolitan area in
an action for interpleader, all costs thereof to be born by whichever of Seller
or Purchaser is the losing party. Escrow Agent shall give written notice of such
deposit to Seller and Purchaser. Upon such deposit or payment pursuant to this
Agreement, Escrow Agent shall be relieved and discharged of all obligations and
responsibilities hereunder.

16.1.3        The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience; that Escrow Agent shall
not be deemed to be the agent of either of the parties; and that Escrow Agent
shall not be liable to either party for any act or omission on its part unless
taken or suffered in willful disregard of this Agreement. Escrow Agent may act
upon any instrument or writing believed by Escrow Agent to be genuine and to be
signed and presented by the proper party. Seller and Purchaser shall jointly and
severally indemnify and hold Escrow Agent harmless from and against all costs,
claims and expenses, including reasonable attorneys’ fees (including the value
of same if Escrow Agent represents itself) incurred in connection with the
performance of Escrow Agent’s duties hereunder. Escrow Agent shall have no
duties or responsibilities except those expressly set forth in this Agreement.
Escrow Agent shall not be bound by any modification of this Agreement unless
same is in writing, signed

 

- 27 -

 

--------------------------------------------------------------------------------



by Seller and Purchaser and delivered to Escrow Agent and if Escrow Agent’s
duties are affected thereby, unless Escrow Agent shall have given prior written
consent thereto. If Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions from Purchaser or Seller which, in
Escrow Agent’s opinion, are in conflict with any of the provisions hereof,
Escrow Agent shall be entitled to hold or apply the Deposit, pursuant to Section
17.12 hereof, and may decline to take any other action.

ARTICLE 17

 

MERGER OF UNDERSTANDINGS

17.1     Merger. It is understood and agreed that all understandings and
agreements heretofore had between the parties hereto are hereby merged into this
Agreement which alone fully and completely expresses their agreement and that
this Agreement is entered into after full investigation, neither party relying
upon any statement or representations made by Seller or Purchaser or anyone else
not embodied in this Agreement. This ARTICLE 18 shall survive the Closing and
delivery of the Deed or other termination of this Agreement.

ARTICLE 18

 

MISCELLANEOUS

18.1            Recordation. Purchaser agrees that it shall not record this
Agreement or any memorandum hereof, provided, however, the foregoing shall not
preclude the Purchaser from filing or recording any lis pendens (or similar
notice) in conjunction with the filing of an action for specific performance
against Seller as may be permitted pursuant to Section 8.2(b) hereof. If
Purchaser shall violate the provisions of the preceding sentence, Seller, at its
sole option, may terminate this Agreement, receive as liquidated damages the
Deposit, whereupon the obligations hereunder shall terminate except those
expressly stated to survive termination hereof, it being understood that actual
damages sustained by Seller in the event of such a default are difficult, if not
impossible, to ascertain. Notwithstanding whether or not Seller has received the
Deposit, Purchaser shall cause all such recordings to be duly removed of record
promptly, at its sole cost and expense. This Section 19.1 shall survive
termination of this Agreement.

18.2     Insufficient Funds. If a payment made on account of the Purchase Price,
whether the Deposit or otherwise, is by check, and if said check fails due
collection, Purchaser shall be deemed in default hereunder, and Seller, at its
sole option, may declare this Agreement terminated and may pursue its remedies
against Purchaser upon said check and/or this Agreement or in any other manner
permitted by law, such

 

- 28 -

 

--------------------------------------------------------------------------------



remedies being cumulative, but in no event shall Seller have any obligations to
Purchaser hereunder.

18.3            Entire Agreement. This Agreement and the exhibits attached
hereto embody the entire agreement existing between the parties in connection
with this transaction, and there are no oral agreements between the parties
relating to this transaction which are not expressly set forth herein. This
Agreement may not be modified or, except as expressly provided to the contrary
herein, canceled or terminated, except in a writing signed by all parties.

18.4     Waiver. Failure of either party to object to any act or omission on the
part of the other party, no matter how long the same may continue, shall not be
deemed to be a waiver by such party of any of its rights hereunder unless
expressly provided to the contrary herein. No waiver by any party at any time,
express or implied, of any breach of any provision of this Agreement shall be
deemed a waiver of a breach of any other provision of this Agreement or a
consent to any subsequent breach of the same or any other provision. If any
action by any party shall require the consent or approval of another party, such
consent or approval of such action on any one occasion shall not be deemed a
consent to or approval of said action on any subsequent occasion.

18.5     Assignment. Purchaser shall not have the right to assign its interest
in this Agreement without obtaining the prior written consent of Seller, which
consent may be withheld in Seller’s sole and absolute discretion.
Notwithstanding the foregoing, Purchaser may assign its interest in this
Agreement to an Affiliate, as hereinafter defined, of Purchaser, provided (a)
Purchaser shall notify Seller of such assignment prior to Closing, (b) the
assignee shall assume Purchaser’s obligations under this Agreement, (c)
Purchaser shall not be released from its obligations under this Agreement and
(d) Purchaser shall deliver a duly executed copy of such assignment and
assumption to Seller prior to Closing. Purchaser hereby agrees that any
assignment by Purchaser in contravention of this provision shall be void and
shall not relieve Purchaser of its obligations and liabilities hereunder. To the
extent any assignment of Purchaser’s interest in this Agreement is consented to
by Seller, the term “Purchaser,” as used in this Agreement, shall include such
permitted assignee.

18.6      Captions. The captions, section numbers and article numbers appearing
in this Agreement are inserted only as a matter of convenience and do not
define, limit, construe or describe the scope or intent of such sections or
articles of this Agreement. Furthermore, as used in this Agreement, any gender
shall include any other gender, the singular shall include the plural, and the
plural shall include the singular, wherever applicable.

18.7     Parties in Interest. No party other than Seller, Purchaser and their
respective successors and permitted assigns shall have any rights to enforce or
rely upon this Agreement. This Agreement is binding upon and made solely for the
benefit of Seller, Purchaser and their respective successors and permitted
assigns.

 

- 29 -

 

--------------------------------------------------------------------------------



 

18.8

Notices

18.8.1        Except as expressly provided to the contrary in this Agreement,
notices which must or may be given by any party hereto must be in writing and
shall be deemed as given hereunder upon (a) actual receipt if by personal
delivery to the addresses set forth below or, (b) if properly addressed, if sent
by certified or registered mail, return receipt requested, two (2) business days
after depositing such notice with postage prepaid at the rates and with the
status certified or registered in a United States mailbox, (c) one (1) day after
depositing such notice, with proper payment or credit arrangement, in the
custody of a nationally recognized overnight delivery service or (d) if by
facsimile transmission (if printed confirmation of successful transmission is
obtained from the sender’s telecopier and the same is confirmed telephonically
by the sender), the date sent. Notice shall be deemed properly addressed if sent
to the following addresses:

If to Seller:

Motels of America LLC and

Bond Street Associates, LLC

156 East 56th Street, Suite 1604

New York, NY 10019

Att: Paul F. Wallace

E-Mail: pwallace@broadstonegroup.net

Tele.:(212) 333-2100

Fax: (212) 957-2802

With a copy to:

McDermott, Will & Emery LLP

340 Madison Avenue

New York, NY 10017

Att.: Frank W. Cuiffo, Esq.

E-Mail: fcuiffo@mwe.com

Tele.: (212) 547-5388

Fax: (212) 547-5444

 

If to Purchaser:

Supertel Limited Partnership

309 N. 5th Street

Norfolk, NE 68701

Att.: Paul Schulte

Tele.: (402) 371-2520

Fax: (402) 371-4229

 

 

 

- 30 -

 

--------------------------------------------------------------------------------



 

With a copy to:

McGrath North Mullin & Kratz, PC LLC

First National Tower, Suite 3700

1601 Dodge Street

Omaha, NE 68102

Att.: Robert G. Daily, Esq.

E-Mail: rdailey@mcgrathnorth.com

Tele.: (402) 341-3070

Fax.: (402) 341-0216

 

18.8.2        Except as set forth to the contrary herein, any party may
designate, by notice in writing as above provided, a new or other address to
which such notice or demand shall thereafter be so given, made or mailed.

18.8.3        The respective attorneys for the parties are hereby authorized (a)
to give any notice which the party is required to give or may give under this
Agreement; and (b) to agree to adjournments of Closing. It is understood that
Seller’s counsel is McDermott Will & Emery LLP, and Purchaser’s Counsel is
McGrath North Mullin & Kratz, PC LLC.

18.9            Choice of Law. This Agreement shall be governed by the laws of
the State of New York, without cognizance to conflicts of law rules.

18.10          Survival. The provisions, representations, warranties, covenants
and agreements of this Agreement shall not survive the Closing of the
transaction contemplated hereby unless expressly stated herein to the contrary.

18.11          Construction. This Agreement has been executed after negotiation
and the opportunity by both parties to have this Agreement reviewed and revised
by legal counsel of their choice. None of the provisions of this Agreement shall
be interpreted or construed against a party hereto solely by virtue of the fact
that any such provision shall have been drafted by legal counsel representing
such party.

18.12          Attorneys’ Fees. Should either party hereto institute any action
or proceeding in court or through arbitration to enforce any provision hereof or
for damages by reason of any alleged breach of any provision of this Agreement
or for any other remedy, the prevailing party shall be entitled to receive from
the losing party all reasonable attorneys’ fees and all court and/or arbitration
costs in connection with said proceeding.

18.13         Time of the Essence. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF
THE PURCHASER’S OBLIGATIONS UNDER THIS AGREEMENT.

 

- 31 -

 

--------------------------------------------------------------------------------



18.14         Reporting Requirements. Seller and Purchaser shall comply with any
and all reporting requirements applicable to the transaction which is the
subject of this Agreement which are set forth in any law, statute, ordinance,
rule, regulation, order or determination of any governmental authority. This
Section 19.14 shall survive the Closing.

18.15          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one document.

18.16          Enforceability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

18.17          Amendment. This Agreement may be amended only by written
agreement signed by both of the parties hereto.

18.18         Incorporation of Exhibits. All exhibits attached to this Agreement
are incorporated into this Agreement by reference.

ARTICLE 19

 

CONFIDENTIALITY

19.1            Confidentiality. Notwithstanding anything to the contrary
contained elsewhere herein, Purchaser hereby acknowledges that all information
furnished by Seller to Purchaser or obtained by Purchaser in the course of
Purchaser’s investigation of the Property, or in any way arising from or
relating to any and all studies or entries upon the Property by Purchaser, its
agents or representatives, shall be treated as confidential information and
further, that if any such confidential information is disclosed to third
parties, Seller may suffer damages and irreparable harm. In connection
therewith, Purchaser hereby expressly understands, acknowledges, covenants and
agrees (a) that Purchaser will not make any press release or other public
disclosure (other than such disclosure as may be required in SEC filings
required to be made by Purchaser) concerning this transaction and Purchaser will
not disclose any of the contents or information contained in or obtained as a
result of its due diligence or any other studies made in connection with
Purchaser’s investigation of the Property, in any form whatsoever (including but
not limited to, any oral information received by Purchaser during the course of
Purchaser’s inspection of the Property), to any party other than (i) the Seller,
the Seller’s employees, agents or representatives and the Purchaser’s agents,
employees, representatives and consultants, without the prior express written
consent of Seller (which consent shall not be unreasonably withheld); (ii) in
response to lawful process or subpoena or other valid or enforceable order of a
court of competent jurisdiction or as otherwise required to comply with laws;
(iii) to Purchaser’s potential institutional lenders and their respective
directors, officers,

 

- 32 -

 

--------------------------------------------------------------------------------



employees, agents and consultants; and (iv) to any permitted transferee or
assignee of Purchaser and their respective directors, officers, employees and
agents; (b) that in making any disclosure of such information as permitted
hereunder, Purchaser will advise said parties of the confidentiality of such
information and the potential of damage to Seller and the liability of Purchaser
and such other party as a result of any disclosure of such information by said
party; and (c) that Seller is relying on Purchaser’s covenant not to disclose
any of the contents or information contained in any such review items or
investigations to third parties (all of which is deemed to be confidential
information by the provisions of this section), and in the event this Agreement
is terminated, Purchaser agrees to return to Seller all information, studies,
and materials Purchaser or Purchaser’s agents, employees or consultants have
obtained or commissioned with respect to the Property or the condition of the
Property together with all documents Seller provided to Purchaser.
Notwithstanding the foregoing, after Closing Purchaser may issue a press release
in form and substance reasonably satisfactory to Seller and Purchaser with
respect to this transaction.

19.2            Exclusions. Notwithstanding the forgoing, the following
information shall not be considered confidential information subject to the
provisions of Section 20.1:

(a)         information which is now part of or hereafter enters the public
domain without a breach of this Agreement;

(b)        information known by Purchaser prior to the time of disclosure by
Seller or independently developed by employees of Purchaser;

(c)         information which is approved for release by written authorization
of Seller;

(d)        information which is disclosed to a third person by Seller, without
similar restriction on such third person;

(e)         information required to be disclosed under court, agency or similar
judicial or administrative order; or

(f)          information deemed appropriate by Purchaser to be disclosed to
investors or pursuant to securities laws, rules or regulations, including, but
not limited to, disclosures in any registration statements, reports or other
filings with the SEC, press releases, the filing of this agreement and exhibits
with any SEC filing, or information that discloses the execution of this
Agreement, and the terms and closing of the transactions contemplated by this
Agreement and financial

 

- 33 -

 

--------------------------------------------------------------------------------



statements and financial information with respect to the Property.

19.3            Survival. The provisions of this ARTICLE 20 shall survive the
Termination of this Agreement.

ARTICLE 20

 

DEFINITIONS

20.1            Definitions. Wherever used in this Agreement, the following
terms have the meanings set forth in this ARTICLE 2:

“Affiliate” shall mean any person controlling, controlled by or under common
control with another person.

“Appurtenances” shall mean all of Seller’s right, title and interest in all
rights of way, drives, rights in adjoining streets, sidewalks, alleyways,
passages, curbs, berms and similar rights and areas used in connection with the
Property; all development rights for the Land or Improvements, whether vested or
not all planned unit development (PUD) plans and other development approvals for
the Land and Improvements all appurtenant rights of lateral support and
encroachment rights; and all leases of property off-site but used in connection
with operation of the Improvements.

“Appurtenant Easements” shall mean all easements and licenses on or over land or
improvements other than the Land and Improvements which benefit the Land or
Improvements, including but not limited to all easements providing access to the
Land from public streets, roads, courses, alleys and ways, all easements and
licenses and agreements for location, maintenance, and replacement of
off-premise signs of the business and utility service lines, the lands lying in
the bed of any street adjacent to the Land and all easements for parking and
storage on adjoining property.

“Assumed Contracts” shall have the meaning ascribed to such term in Section 12.2
hereof.

“Closing Guest Ledger” shall mean the transient guest room rentals for the night
immediately preceding the Closing, receivable from registered guests of the
Property who have not checked out and who are occupying rooms at 12:01 a.m. New
York time on the Closing Date.

“Contracts” shall mean all contracts, agreements, rights and documents, and all
amendments or modifications thereto, pertaining to or encumbering or affecting
all or part of the Property to which Seller or any Hotel are a party, whether
executed by Seller or in the name of a Property, or by which Seller or the
Property are otherwise bound, or which does or with the passage of time will
constitute an encumbrance on or limitation upon the Property or the use thereof
or the conduct of the hotel therein, or may constitute

 

- 34 -

 

--------------------------------------------------------------------------------



a title defect, whether or not recorded in any recording offices, and including
all amendments thereto and modifications thereof, including, without limitation:
(a) certificates and warranties relating to the Personal Property, (b) all
service, supply, utility, operating and maintenance documents with respect to
the Property, (c) all documents affecting or related to the parking areas which
are adjacent to, connected to or a part of the Property, (d) all documents
relating to Appurtenances and Appurtenant Easements, (e) all conditional sales
contracts or leases for Personal Property, (f) transferable Permits and
Licenses, (g) maintenance and service agreements for machinery or equipment on
the Improvements or other Personal Property, (h) collective bargaining or other
employment agreements, (i) options, ground leases, leases, occupancy agreements
with respect to any property, real or personal, whether as grantor or grantee
that relates or intended to be used exclusively in connection with the Property,
(j) any management agreement relating to the operation of the Property and (k)
leases of Personal Property.

“Employees” shall mean all persons employed by Seller in connection with the
management and operation of the Property during the pendency of this Agreement.

“Environmental Laws” shall mean any federal, state or local law, regulation or
ordinance and any amendments thereto, permits, directives, and other
requirements of Governmental Authorities relating to the environment (including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. §§ 9601 to 9675), or to any Hazardous Materials.

“Excepted Items” shall mean the following property which is excluded from the
definition of “Property” hereunder: (a) items owned by contractors and business
entities and not used in operation of the Property, (b) cash in bank accounts,
petty cash maintained at the Property, and checks and money orders to the extent
Purchaser is not entitled to receive a credit therefor at Closing pursuant to
this Agreement, (c) personal property owned by hotel guests or tenants under the
Leases, (d) room reservation deposits of any kind or nature to the extent
Purchaser is not entitled to receive a credit therefor at Closing pursuant to
this Agreement, (e) Receivables, (f) utility deposits, if any, of every type and
nature, including any interest accrued thereon to the extent Seller does not
receive a credit therefor at Closing, (g) accounts payable with respect to the
Property, owing or accruing prior to the Closing and not expressly assumed by
Purchaser in writing at Closing and (h) all other liabilities not expressly
assumed by Purchaser in writing at Closing.

“Governmental Authorities” shall mean all federal, state, county, municipal and
local governments, administrative agencies and quasi-governmental authorities
having jurisdiction over the Property.

“Hazardous Materials” shall mean any substance which is or becomes defined as a
“hazardous waste,” “hazardous substance” pollutant or contaminant under any
Legal Requirements including, without limitation, the Comprehensive
Environmental Response Compensation and Liability Act (42 U.S.C. Section 9601 et
seq.), as amended,

 

- 35 -

 

--------------------------------------------------------------------------------



and/or the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et
seq.), as amended, and/or the federal regulations such Acts; “Hazardous
Materials” shall include, but is not limited to, petroleum products and
asbestos.

“Improvements” shall mean all buildings, fixtures, betterments, improvements and
structures erected or located on the Land and Appurtenant Easements at the date
of this Agreement, including, without limitation, one hundred (100) hotel guest
rooms and suites, or at any time between the date of this Agreement and the
Closing in accordance herewith, including all machinery, equipment and fixtures
owned by Seller and attached to such buildings and structures and used for
operation or maintenance of the buildings and structures, all office facilities,
lobby areas, meeting rooms, restaurants, lounges, bars, parking areas and
driveway surfaces and curbs and drainage features, all landscaping, pool areas,
if any, all utility lines and appurtenances and all signs and structural
supports for signs.

“Knowledge of Seller” shall mean the actual knowledge of each of Paul F. Wallace
and Kurt M. Mueller, both officers of MOA and the on-site property manager of
each Property.

“Legal Requirements” shall mean all laws, codes. ordinances, rules, regulations,
and requirements of all Governmental Authorities, existing, at the date of this
Agreement or at any time between the date of this Agreement and the Closing,
applicable to all or part of the Property or the ownership, operation.
management. maintenance, development, improvements, repair, renovation, lease,
sale, encumbering, transfer, use or manner of use of all or part of the property
(including, without limitation, any law, code, ordinance, rule, regulation or
requirement relating to Hazardous Substances).

“Permits and Licenses” shall mean all permits, licenses, entitlements,
registrations, approvals certificates of occupancy, sales tax permits, and
renewals thereof. Any liquor licenses or permits utilized in the operation of
the business at the Property presently held by Seller or its affiliates. A list
of such permits and licenses is attached hereto as Exhibit I and made part
hereof.

“Personal Property” means all fixtures, furnishings, equipment, appliances,
furniture, fixtures, trade fixtures, telephones, televisions, bedding, window
treatments, safety equipment supplies, art, historic and/or other memorabilia
and all other items of personalty which are now, or later may be, placed upon,
attached to, or used in connection with the operation of the Property,
regardless of whether enumerated herein, including, without limitation,
furnaces, water heaters, boilers, plumbing and bathroom fixtures, piping,
vehicles, mechanical systems, refrigeration, heating and air conditioning
systems, sprinkler systems, washtubs, sinks, gas and electric fixtures, awnings,
screens, ovens, stoves, kitchen appliances and fixtures, window shades, drapes,
elevators, motors, cabinets, landscaping, uniforms, computers and computer
equipment and related hardware (including, without limitation, front and back
house reservations and accounting systems), means to gain entry to all
computers, databases and all other secured components of the

 

- 36 -

 

--------------------------------------------------------------------------------



Property, and all manuals, service or other information with respect to any of
the Property held for use in connection with the Property. Except as disclosed
herein (or on the Exhibits attached hereto), Seller does not lease any Personal
Property used in connection with the Property but owns all such Personal
Property.

“Real Estate” shall have the meaning ascribed to such term in Section 1.12
hereof.

“Receivables” means all accounts receivable of Seller as of the Closing arising
from or related to the operation, management, use and occupancy of the Property
prior to Closing, including one-half of the Closing Guest Ledger. Receivables
shall include (but are not limited to) guest ledger receivables in the ordinary
course of business and unpaid rents receivable under the Leases.

“Reservations” shall have the meaning ascribed to such item in Section 1.18
hereof.

END OF TEXT - SIGNATURE PAGE TO FOLLOW

- 37 -

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

SELLER:

MOTELS OF AMERICA LLC,

a Delaware Limited Liability Company

By: MOA INVESTOR CORP.,

its Managing Member

By: /s/ Lawrence Lopater

Name: Lawrence Lopater

Title: Vice President

PURCHASER:

SUPERTEL LIMITED PARTNERSHIP,

a Virginia Limited Partnership

 

By:

Supertel Hospitality REIT Trust,

its General Partner

 

By:

/s/ Paul J. Schulte

Name: Paul J. Schulte

Title: President

The undersigned hereby acknowledges receipt of the Deposit and agrees to hold
and dispose of the Deposit, and interest thereon, in accordance with the
provisions of the foregoing Agreement.

ESCROW AGENT:

LANDAMERICA LAWYERS TITLE CORP.

By:

Name:

Title:

 

--------------------------------------------------------------------------------



LIST OF EXHIBITS

A

Property Address

A-1 through A-5

Land

B-1 through B-5

Personal Property

C

Title Encumbrances

D

Surveys

E

Leases

F

Litigation

G

Contracts

H

Non-Compete Agreement

I

Permits & Licenses

J

Gift Certificates

 

 

--------------------------------------------------------------------------------



Exhibit A

MOTEL

ADDRESS

 

Comfort Inn

130 High Street
Ellsworth, Maine

 

 

Super 8

2935 Warm Springs
Columbus, Georgia

 

 

Super 8

2773 Elder
Boise, Idaho

 

 

Super 8

3089 South First Street
Terre Haute, Indiana

 

 

Super 8

South Gate Drive
Billings, Montana

 

 



1

 

--------------------------------------------------------------------------------



Exhibit A

Property Addresses

 

•

2935 Warm Springs, Columbus, Georgia;

 

•

2773 Elder, Boise, Idaho;

 

•

3089 South First Street, Terre Haute, Indiana;

 

•

130 High Street, Ellsworth, Maine;

 

•

5400 South Gate Drive, Billings, Montana;

 

2

 

--------------------------------------------------------------------------------



Exhibit A-1

2935 Warm Springs, Columbus, Georgia

 

Legal Description

 

Part of Land Lot 48 of the Eighth District of Muscogee County, Georgia,
consisting of 1.169 acres and being more particularly described as Lot 20 on
that replat of Part of Lot 2, Survey for The Jordan Company, dated April 17,
1984, and prepared by Moon, Meeks & Patrick, Inc., Civil Engineers, a copy of
which is recorded in Plat Book 87, Page 68, in the Office of the Clerk of the
Superior Court of Muscogee County, Georgia, to which plat reference is hereby
made for a more particular location and dimensions of said lot.

The Property Identification Number(s) for the above described parcel(s) is as
follows: 069-013004.

 

3

 

--------------------------------------------------------------------------------



Exhibit A-2

2773 Elder, Boise, Idaho

 

Legal Description

 

A PORTION OF BLOCK 19 OF ELDER SUBDIVISION, ACCORDING TO THE PLAT THEREOF, FILED
IN BOOK 13 OF PLATS AT PAGE 824, RECORDS OF ADA COUNTY, IDAHO, AND MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

 

BEGINNING AT A BRASS CAP M ARKING THE SOUTHWEST CORNER OF THE SAID BLOCK 19 OF
ELDER SUBDIVISION, ALSO SAID POINT BEING THE REAL POINT OF BEGINNING;

 

THENCE NORTH 00 DEGREE 05'58" WEST 300.29 FEET (FORMERLY 305.29 FEET) ALONG THE
WESTERLY BOUNDARY OF THE SAID BLOCK 19 OF ELDER SUBDIVISION TO AN IRON PIN ON
THE SOUTHERLY RIGHT-OF WAY LINE OF WEST ELDER STREET, AS FILED FOR RECORD IN THE
OFFICE OF THE ADA COUNTY RECORDER, BOISE, IDAHO UNDER INSTRUMENT NO. 8408648;

 

THENCE NORTH 89 DEGREES 55'27" EAST 198.34 FEET (FORMERLY 199.85 FEET) ALONG THE
SAID SOUTHERLY RIGHT-OF-WAY LINE OF WEST ELDER STREET TO AN IRON PIN;

 

THENCE LEAVING THE SAID SOUTHERLY RIGHT-OF-WAY LINE OF WEST ELDER STREET SOUTH
16 DEGREES 43'02" WEST 114.67 FEET (FORMERLY 119.89 FEET) ALONG A LINE
NORTHWESTERLY OF AND PARALLEL TO THE NORTHWESTERLY RIGHT-OF-WAY LINE OF SOUTH
VISTA AVENUE, AS SHOWN ON THE STATE HIGHWAY PLANS OF INTERSTATE HIGHWAY I-84N
(FORMERLY I-80N), FEDERAL AID PROJECT NO. 1-80N-2(15)50, AS FILED IN THE OFFICE
OF THE DEPARTMENT OF TRANSPORTATION OF THE STATE OF IDAHO, TO AN IRON PIN;

 

THENCE SOUTH 72 DEGREES 14'23" EAST 129.45 FEET TO AN IRON PIN ON THE SAID
NORTHWESTERLY RIGHT-OF-WAY LINE OF SOUTH VISTA AVENUE;

 

THENCE CONTINUING SOUTH 21 43'17" WEST 162.38 FEET ALONG THE SAID NORTHWESTERLY
RIGHT-OF-WAY LINE FOR SOUTH VISTA AVENUE TO AN IRON PIN ON THE SOUTHERLY
BOUNDARY OF THE SAID BLOCK 19 OF ELDER SUBDIVISION;

 

THENCE SOUTH 89 DEGREES 54'02" WEST 228.02 FEET ALONG THE SAID SOUTHERLY
BOUNDARY OF BLOCK 19 OF ELDER SUBDIVISION TO THE POINT OF BEGINNING,

 

TOGETHER WITH AN EASEMENT FOR INGRESS-EGRESS OVER THE FOLLOWING DESCRIBED
PROPERTY:

 

BEGINNING AT THE SOUTHWEST CORNER OF THE SAID BLOCK 19 OF ELDER SUBDIVISION;

 

4

 

--------------------------------------------------------------------------------



THENCE NORTH 89 DEGREES 54'02" EAST 228.02 FEET ALONG THE SOUTHERLY BOUNDARY OF
BLOCK 19 OF ELDER SUBDIVISION TO AN IRON PIN ON THE NORTHWESTERLY RIGHT-OF-WAY
LINE OF SOUTH VISTA AVENUE, AS SHOWN ON THE STATE HIGHWAY PLANS OF INTERSTATE
I-84N (FORMERLY I-80N), FEDERAL AID PROJECT NO. I-80N-2(15)50, AS FILED IN THE
OFFICE OF THE DEPARTMENT OF TRANSPORTATION OF THE STATE OF IDAHO,

 

THENCE NORTH 21 DEGREES 43'17" WEST 162.38 FEET ALONG THE SAID NORTHWESTERLY
RIGHT-OF-WAY LINE FOR SOUTH VISTA AVENUE TO AN IRON PIN, ALSO SAID POINT BEING
THE REAL POINT OF BEGINNING;

 

THENCE NORTH 72 DEGREES 14'23" WEST 43.00 FEET TO A POINT;

 

THENCE NORTH 62 DEGREES 55'30" EAST 59.56 FEET TO A POINT;

 

THENCE SOUTH 72 DEGREES 14'23" EAST 30.00 FEET ALONG A LINE NORTHEASTERLY OF AND
PARALLEL TO THE SAID NORTHWESTERLY RIGHT-OF-WAY LINE OF SOUTH VISTA AVENUE TO A
POINT ON THE SAID NORTHWESTERLY RIGHT-OF-WAY OF SOUTH VISTA AVENUE;

 

THENCE SOUTH 16 DEGREES 43'02" WEST 35.00 FEET ALONG THE SAID NORTHWESTERLY
RIGHT-OF-WAY LINE OF SOUTH VISTA AVENUE TO A POINT;

 

THENCE NORTH 72 DEGREES 14'23" WEST 22.83 FEET ALONG A LINE NORTHEASTERLY OF AND
PARALLEL TO THE SAID NORTHWESTERLY RIGHT-OF-WAY LINE OF SOUTH VISTA AVENUE;
THENCE SOUTH 62 DEGREES 55'30" WEST 9.93 FEET TO THE POINT OF BEGINNING.

 

5

 

--------------------------------------------------------------------------------



Exhibit A-3

3089 South First Street, Terre Haute, Indiana

 

Legal Description

 

A part of the Northeast Quarter of the Northwest quarter of Section 4, Township
11 North, Range 9 West, described as follows: Beginning on the East line of said
Northwest Quarter of said Section, 670 feet South from the Northeast comer of
said Northwest Quarter of said Section; thence West 325 feet; thence South to
the North line of Interstate Highway 1-70; thence Easterly along the North line
of Interstate Highway 1-70 to a point which lies directly South of the point of
beginning; and thence North along the East line of said Northwest Quarter of
said Section to the point of beginning.

ALSO DESCRIBED PER SURVEY DATED OCTOBER 10, 1994 BY RONALD G. GEMLICH AS
FOLLOWS:

A part of the Northeast Quarter of the Northwest Quarter of Section 4, Township
11 North, Range 9 West of the Second Principal Meridian, Vigo County, Indiana,
being more particularly described as follows:

Beginning at a point on the East line of the said Northwest Quarter of Section
4, said point is South 0 degrees 00 minutes 00 seconds East 669.91 feet from the
Northeast corner thereof; thence North 89 degrees 46 minutes 23 seconds West
324.90 feet; thence South 0 degrees, 03 minutes 24 seconds West 313.12 feet to
the North right of way line of Interstate Highway thence along said North right
of way line 25.29 feet along an curve to the left, ;,ki’av k a radius of 2719.76
feet, the chord of which is South 85 degrees 51 minutes 07 seconds’ East 25.29
feet; thence continuing along said North right of way line 307.42 feet along an
curve ‘to the left, having a radius of 641.20 feet, the chord of which is North
80 degrees 08 minutes 48 seconds East 304.48 feet to the East line of the said
Northwest Quarter of Section 4; thence along said East line North 0 degrees 00
minutes 00 seconds West 261.56 feet to the point of beginning.

The above described parcel contains 2.251 acres or 98,062 sq. ft., more or less.

The Property Identification Number(s) for the above described parcel(s) is as
follows: 19-090412-6003.

 

6

 

--------------------------------------------------------------------------------



Exhibit A-4

130 High Street, Ellsworth, Maine

 

Legal Description

 

A certain lot or parcel of land, together with improvements thereon, situated in
Ellsworth, Hancock County, Maine, bounded and described as follows:

 

Beginning at a railroad spike set In the easterly right of way line of U.S.
Route 1 (High Street) at the northwest comer of land of Anderson described In
deed recorded In Hancock County Registry of Deeds in Book 1685, Page 309; thence
North 73° 33’20” East by and along the northerly bound of Anderson, aforesaid,
40 feet to a railroad spike; thence South 46° 15’35” East by and along the
easterly bound of Anderson, aforesaid, 152.13 feet to a bolt set at the
northeast comer of land of Coastal Auto Parts, Inc. described in deed recorded
in Hancock County Registry of Deeds In Book 1544, Page 44; thence by a curve to
the left with a radius of 1587.68 feet and the bound of land of Coastal Auto
Parts, Inc., aforesaid, and land of B & B Properties described In deed recorded
In Hancock County Registry of Deeds in Book 1789, Page 117, 229.64 feet to a
point; thence North 59° 01’30” East by and along land of B & B Properties,
aforesaid, 139.46 feet to the right-of way line of land or formerly of Maine
Central Railroad Company, thence by a curve to a right with a radius of 1465.68
feet by and along the right of way line of Maine Central Railroad Company,
aforesaid, 580.64 feet to a point; thence by a curve to the right with a radius
of 937.67 feet by and along the right of way line of land now or formerly of
Maine Central Railroad Company, aforesaid, 318.73 feet to a point on the
easterly side of U.S. Route I (High Street), which point bears South 150 44’150
East 13.18 feet from D.O.T. Monument Station 131 + 73.89; thence South 15° 44’
15” East by and along the easterly right of way line of U.S. Route I (High
Street), 513.65 feet to the point of beginning.

Courses and distances according to survey by Herrick & Salsbury, Inc., dated
April 25, 1990.

 

PIN# 135 47

ACCT# CO138R

 

7

 

--------------------------------------------------------------------------------



Exhibit A-5

5400 South Gate Drive, Billings, Montana

 

Legal Description

 

Lot 6, Block 3, of Southgate Subdivision, 1st Filing, in the City of Billings,
Yellowstone County, Montana, according to the official plat on file in the
office of the Clerk and Recording of said County, under Document No. 1134402.

PIN #A24756

5400 Southgate Drive, Billings, Montana

                                                                                                                                  
8

--------------------------------------------------------------------------------



Exhibit B-1

2935 Warm Springs, Columbus, Georgia;

 

Personal Property

FURNITURE & FIXTURES

AS OF September 26, 2006

 

 

 

 

 

Guest Rooms Summary ( Guest Room Detailed Inventory Sheet Attached )

 

 

 

 

 

 

 

 

Queen Rooms

44

 

 

 

DBL Queen Rooms

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

118

Queen Sets

 

 

120

Art

 

 

 

149

Wall Lamps

 

 

23

Floor Lamps

 

 

51

Arm Chairs

 

 

69

Desk Chair

 

 

28

Easy Chair

 

 

73

Desk

 

 

 

74

Credenza

 

 

 

67

N. Stand

 

 

 

74

Mirror Framed

 

 

73

Hair Dryer

 

 

 

73

C. Radio

 

 

 

74

TV

 

 

 

75

HVAC

 

 

 

73

IN-Rm Safe

 

 

74

Telephones

 

 

8

Micro fridge

 

 

 

 

 

 

 

Lobby

 

 

 

 

1

table lamps

 

 

1

end tables

 

 

2

Chairs

 

 

 

1

large silk plants

 

 

3

misc. wall hangings

 

 

1

microwave

 

 

Vending Room

 

 

 

2

coin operated dryers

 

 

2

coin operated washers

 

1

Ice machine

 

 

2

tables

 

 

 

8

chairs

 

 

 

1

toaster

 

 

 

1

microwave

 

 

3

wood cupboards

 

 

1

pastry server

 

 

1

zenith TV

 

 

 

4

misc. wall hangings

 

 

 

 

9

 

--------------------------------------------------------------------------------



 

Office and Front Desk

 

 

1

Mitel SX-200 phone system

 

1

American Express C/C imprinter

 

1

Muratec Copier/fax

 

 

2

sentry safe

 

 

1

Security W/ 5 monitors

 

1

ving card electronic key encoder

 

1

electronic labeler

 

 

1

first aid kit

 

 

1

desks

 

 

 

2

chairs

 

 

 

1

key cabinets

 

 

2

calculators

 

 

1

VCR

 

 

 

 

Property management System

 

Storage/Housekeeping/Laundry

 

3

rollaways

 

 

 

7

large housekeeping carts

 

1

washer

 

 

 

2

dryers

 

 

 

2

baby cribs

 

 

7

vacuums

 

 

 

1

Oasis station

 

 

1

sheet folder

 

 

2

mop bucket

 

 

5

laundry baskets

 

 

1

fans

 

 

 

1

wet vac

 

 

 

 

 

 

 

 

Maintenance Room

 

 

 

1

Step Ladder

 

 

1

box exit light bulbs

 

 

1

water hose

 

 

1

extension ladder

 

 

1

dollies

 

 

 

1

Blower

 

 

 

1

miscellaneous maintenance supplies

 

1

tool box w/miscellaneous tools

 

1

miscellaneous paint and supplies

 

 

 

 

 

 

GM Office

 

 

 

1

Dell PC W/Printer

 

 

 

 

 

 

 

1

Caculator

 

 

 

1

Desk

 

 

 

1

Chairs

 

 

 

2

File Cabinets

 

 

1

HVAC

 

 

 

Hallways & Stairs

 

 

 

 

 

 

 

 

12

Fire Ext

 

 

 

 

 

10

 

--------------------------------------------------------------------------------



 

6

Fire Hoses

 

 

3

HVAC Units

 

 

 



11

 

--------------------------------------------------------------------------------



Exhibit B-2

2773 Elder, Boise, Idaho

Personal Property

Boise Super 8 Motel

 

 

 

Inventory and equipment list

 

 

 

Number of queen beds on property

154

Number of king beds on property

10

 

 

Laundry room:

 

 

 

Washing machines

 

Wascomat W 185

1

Speed Queen

1

 

 

Dryers

 

Huebsch Originator

1

Speed Queen

2

 

 

Maid carts

8

Vacuums

8

 

 

Misc. Office

 

 

 

CanoScan N6700 Scanner

 

HP Deskjet 5940 Printer

 

Sharp EL Calculator

 

Canon P Calculator - 3

 

IBM Think Centre/Monitor?keyboard?mouse

 

Lexmark T630 Printer – not working

 

E-Machine CPU

 

STAR DP8340 printer

 

Cannon A4pqi Copier

 

 

 

 

 

Breakfast and snack area:

 

Square tables - 2

 

Chairs - 6

 

TV - 2

 

Stack washer and dryers - 2

 

Large upright freezer

 

Refrigerator

 

Airports

 

Toasters - 2

 

Microwave - 1

 

 



12

 

--------------------------------------------------------------------------------



 

Lobby:

 

 

 

Leather Love seat - 1

 

Wingback chairs - 2

 

Chair / Ottoman - 1

 

Breakfast tables - 5

 

Breakfast chairs - 15

 

Coffee table - 1

 

End tables - 2

 

Table lamps - 2

 

Antique buffet - 1

 

Wooden rolling cart - 1

 

Shelf with glass doors bookcase - 1

 

Computer desk Mission style - 1

 

Desk chair - 1

 

Guest computer – 1 Monitor, mouse

 

Lexmark printer - 1

 

Wooden bench - 1

 

 

 

Ice Machines

 

 

 

Manitowoc - 1

 

Hoshizaki - 1

 

 

 

Phone System

 

 

 

Mitel SX 200

 

 

 

Pool Area:

 

 

 

Pool Vac - 1

 

White chairs - 8

 

Table with umbrella - 1

 

Bench - 1

 

Life preserver - 1

 

Pool hook - 1

 

Misc. testing equipment and supplies

 

 

 

Maintenance:

 

 

 

Misc. hand power tools

 

Misc. landscape tools, rakes, shovels, brooms

 

Leaf blower

 

Power Washer 2500 PSI

 

Step Ladder

 

 

 

13

 

--------------------------------------------------------------------------------



Exhibit B-3

3089 South First Street, Terre Haute, Indiana

Personal Property

Terre Haute Super 8

FURNITURE & FIXTURES

AS OF September 26, 2006

 

 

 

 

 

 

 

Guest Rooms Summary ( Guest Room Detailed Inventory Sheet Attached )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

Queen Rooms

 

 

 

 

 

54

DBL Queen Rooms

 

 

 

 

 

2

King Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

168

Queen Sets

 

 

 

 

2

King Sets

 

 

 

 

 

170

Art

 

 

 

 

 

234

Wall Lamps

 

 

 

 

51

Floor Lamps

 

 

 

 

106

Arm Chairs

 

 

 

 

110

Desk Chairs

 

 

 

 

19

Easy Chair

 

 

 

 

117

Desk

 

 

 

 

 

119

Night Stand

 

 

 

 

117

Credenza

 

 

 

 

 

117

Mirrows Framed

 

 

 

 

117

Hair Dryer

 

 

 

 

 

117

Clock Radios

 

 

 

 

117

TV

 

 

 

 

 

117

HVAC

 

 

 

 

 

117

In-Room Safe

 

 

 

 

20

Micro Fridge

 

 

 

 

2

Sofa

 

 

 

 

 

2

Love Seat

 

 

 

 

 

117

Telephones

 

 

 

 

 

 

Lobby & Breakfast Area

 

 

 

2

small silk plants

 

 

 

 

2

large silk plants

 

 

 

 

3

luggage cart

 

 

 

 

6

misc. wall hangings

 

 

 

 

2

coin operated dryers

 

 

 

 

2

coin operted washers

 

 

 

 

2

Ice machine

 

 

 

 

15

tables

 

 

 

 

 

29

chairs

 

 

 

 

 

3

toaster

 

 

 

 

 

1

microwave

 

 

 

 

 

 

14

 

--------------------------------------------------------------------------------



 

1

wood cupboards

18 feet of cupboard Space

 

 

1

pastry server

 

 

 

 

1

zenith tv

 

 

 

 

 

2

silk plants

 

 

 

 

 

4

Misc.Art Work

 

 

 

 

1

Mirrow

 

 

 

 

 

Office and Front Desk

 

 

 

 

1

Mitel SX 200

 

 

 

 

1

wall-mounted clock

 

 

 

 

1

American Express C/C imprinter

 

 

 

1

Brother Printer/Fax/Cpoier

 

 

 

 

1

sentry safe

1

Royal Paper Shredder

 

1

ving card electronic key encoder

 

 

 

1

electronic labeler

1

US Robotics Credit Card Modem

1

first aid kit

1

Lexmark MFC 8440 Printer

1

desks

 

1

HP Media Center PC w/Monitor & Keyboard

2

chairs

 

1

Uniden Cordless Telephone

2

file cabinets -

1

Phillips DVD Sound System

1

key cabinets

1

Small Bank Safe

 

2

calculators

1

Frigidaire 18 cu ft Fridge

1

VCR

 

4

Uniden 2 Way Radios

 

1

small table with chair

2

Regular Ironing Boards

 

3

TDD machine

4

Small Ironing Boards

 

1

PMS Motel1 & 2

6

Irons

 

 

 

miscellaneous office supplies

 

 

 

1

Dell PC W Printer

1

Dell PC w/monitor and Keyboard

Storage/Housekeeping/Laundry

 

 

 

4

rollaways

 

 

 

 

 

7

large housekeeping carts

1

Frigidaire 18 cu ft Fridge

1

Folding Table

 

 

 

 

2

washer

 

 

 

 

 

3

dryers

 

1

Upright Freezer

 

3

baby cribs

1

Chest Freezer

 

8

vacuums

 

 

 

 

 

1

Oasis station

 

 

 

 

1

sheet folder

 

 

 

 

1

mop bucket

 

 

 

 

8

laundry baskets

 

 

 

 

1

fans

 

 

 

 

 

1

hand held vacuum

 

 

 

 

2

sled chair

 

 

 

 

 

2

case of hangers

 

 

 

 

1

cases lampshades

 

 

 

 

 

 

 

 

 

 

 

Maintenance Room

 

 

 

 

 

1

step ladder

1

2200 PSI Pressure Washer

1

shovel

 

1

Pick Axe

 

 

2

snow shovel

1

Leaf Rake

 

 

1

Grass rake

1

Hoover Carpet Extractor

 

 

 

15

 

--------------------------------------------------------------------------------



 

2

water hose

1

Hose Cart

 

 

1

extension ladder

1

Carpet Dryer Blower

 

2

dollie

 

1

Room Odor Extractor

 

1

miscellaneous maintenance supplies

 

 

 

1

tool box w/miscellaneous tools

 

 

 

1

miscellaneous paint and supplies

 

 

 

 

 

 

 

 

 

 

GM Office

 

 

 

 

 

1

IBM Hard Drive

Motel 3

1

Mitel Superset 4025 Telephone

1

Monitor & Key Board

1

Dell PC w/Monitor & Keyboard

1

Printer

Dell AIO 942

1

Rechargable Wireless Mouse

1

Desk

 

1

Microfridge Electronic Safe

4

Chairs

 

1

Royal Paper Shredder

1

File Cabinets

1

Credenza

 

 

1

HVAC

 

1

End Table

 

 

1

Panasonic 27" TV

1

Wall Clock

 

Hallways & Stairs

 

1

Canon P100 Calculator

 

 

 

 

 

 

 

 

12

Fire Ext

 

 

 

 

 

5

HVAC Units

 

 

 

 

 

 

16

 

--------------------------------------------------------------------------------



Exhibit B-4

130 High Street, Ellsworth, Maine

Personal Property

Ellsworth Comfort Inn

FURNITURE & FIXTURES

AS OF September 26, 2006

 

 

 

 

Guest Rooms Summary ( Guest Room Detailed Inventory Sheet Attached )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

Queen Rooms

 

 

49

DBL Queen Rooms

 

 

12

King Rooms

 

 

 

 

 

 

 

 

102

Queen Sets

 

10

King Sets

 

 

126

Art

 

 

201

Wall Lamps

 

10

Floor Lamps

 

99

Arm Chairs

 

14

Desk Chair

 

11

Easy Chair

 

14

Desk

 

 

49

Table

 

 

77

N. Stand

 

 

63

Credenza

 

 

63

Mirror Framed

 

63

Mirror Full

 

 

63

Hair Dryer

 

 

63

C. Radio

 

 

63

TV

 

 

63

HVAC

 

 

63

Iron & Board

 

10

Micro Fridge

 

63

Telephones

 

Lobby

 

 

 

3

table lamps

 

3

end tables

 

2

large silk plants

 

1

luggage cart

 

3

misc. wall hangings

 

5

chairs

 

 

Vending Room

 

 

1

Ice machine

 

11

tables

 

 

22

chairs

 

 

1

toaster

 

 

 

 

17

 

--------------------------------------------------------------------------------



 

1

microwave

 

3

wood cupboards

 

2

zenith tv

 

 

2

silk plants

 

 

4

misc. wall hangings

 

2

Refrigerators For Food Storage

 

 

 

 

Office and Front Desk

 

1

Mitel SX-50 phone system

1

nabanco system and verifone printer

1

wall-mounted clock

 

1

American Express C/C imprinter

1

Brother fax machine

 

1

salvin copier

 

1

sentry safe

 

1

Security W/ 5 monitors

1

ving card electronic key encoder

1

Dell- PC for controlling electronic reader board

1

Dell PC With Printer On GM desk

1

first aid kit

 

1

desks

 

 

2

chairs

 

 

1

file cabinets -

 

1

key cabinets

 

2

calculators

 

1

VCR

 

 

1

small table with 2 chairs

1

TDD machine

 

1

Property management System w/2 stations

 

 

 

 

Storage/Housekeeping/Laundry

2

rollways

 

 

5

large housekeeping carts

1

washer

 

 

2

dryers

 

 

2

baby cribs

 

5

vacuums

 

 

1

Oasis station

 

1

sheet folder

 

1

mop bucket

 

4

laundry baskets

 

1

wet vac

 

 

1

step ladder

 

 

 

 

 

Maintenance Room

 

 

 

wheelbarrow

 

 

shovel

 

 

2

snow shovel

 

 

box exit light bulbs

 

2

water hose

 

 

soaker hoses

 

 

 

18

 

--------------------------------------------------------------------------------



 

 

extension ladder

 

1

dolly

 

 

 

doors

 

 

 

electric weed eater

 

1

miscellaneous maintenance supplies

1

tool box w/miscellaneous tools

1

miscellaneous paint and supplies

 

 

 

 

Exercise Room

 

 

1

RCA TV

 

 

2

Life Cycle Pedal Units

1

Life Step

 

 

1

Hoist Fitness Weight Machine

1

HVAC

 

 

1

Crdenza

 

 

 

 

 

 

 

 

 

 

Hallways & Stairs

 

 

 

 

 

 

6

Fire Ext

 

 

1

HVAC Units

 

 

 

19

 

--------------------------------------------------------------------------------



Exhibit B-5

5400 South Gate Drive, Billings, Montana

Personal Property

Billings Super 8 Motel

 

Inventory and Misc.

 

 

 

 

 

Number of queen bends on property

146

Number of king beds on property

8

 

 

Laundry room:

 

 

 

Washing Machines

 

MILNOR System 4

 

UNIMAC UV60PVQU 7001

 

 

 

Dryers

 

UNIMAC UTF57NRMF661 WD4 (2)

 

SPEED QUEEN (2)

 

 

 

Misc. laundry and housekeeping equipment:

 

 

 

Sensor Vacs - 8

 

Main Carts - 8

 

Mops and buckets

 

Maid Caddies - 12

 

 

 

Maintenance Equipment and Supplies

 

Misc. maintenance supplies

 

Commercial shampooer - 1

 

Bissal Carpet cleaner - 1

 

Step ladder 7 ft - 1

 

Small sprayer

 

Various misc. power and hand tools

 

Utility cart - 1

 

Shop vac - 1

 

Outside storage shed

 

 

 

Snack and breakfast area

 

Coin op washers - 2

 

Coin op stack drying - 2

 

Breakfast plastic display unit - 1

 

Juice dispenser

 

Breakfast tables - 6

 

Breakfast chairs - 22

 

Refrigerators - 2

 

Freezer – 1

 

 

 

20

 

--------------------------------------------------------------------------------



 

 

 

 

Meeting room

 

Tables - 13

 

Chairs - 36

 

Chairs with arms - 6

 

Table cloths - 36

 

AV Cart - 1

 

Television - 1

 

Flip Boards - 1

 

 

 

Telephone System

 

Mitel 50

 

 

 

Lobby Area

 

Leather recliners - 2

 

Sofa - 1

 

Upholstered chairs - 2

 

Floor area rugs - 2

 

Antique oak wood table, round - 1

 

Oak Chairs - 4

 

Antique upright piano - 1

 

Antique side bar buffet - 1

 

End tables and lamps - 2

 

Coffee table square - 1

 

 

 

Managers office and front desk

 

Desks - 2

 

Office chair - 1

 

Printer – 4 in 1 - 1

 

Safe - 1

 

Lateral file cabinet - 1

 

Computer printers - 4

 

File cabinets - 3

 

Wall cabinets - 2

 

Copier - 1

 

Fax Machine - 1

 

Front Desk property management systems with 3 monitors and 3 file servers

 

Personal Computers for guests - 2

 

Adding machines - 3

 

Compact refrigerator/freezer - 1

 

 

 

Exercise Room

 

Treadmill - 1

 

Weight center - 1

 

 

 

21

 

--------------------------------------------------------------------------------



 

Stair stepper - 1

 

Bicycle - 1

 

 



22

 

--------------------------------------------------------------------------------



Exhibit C

 

Covenants & Restrictions

 

SITE SPECIFIC:

 

2935 Warm Springs, Columbus, Georgia

1.

Lack of Access to Columbus-Manchester Expressway, as disclosed by survey of
Moon, Meeks & Patrick, Inc. dated April 17, 1984, recorded in Plat Book 87, page
68, Muscogee County, Georgia records.

2.

Easement for the installation and maintenance of one anchor and pole with wires,
dated November 2, 1966 by Retro, Inc. to Georgia Power Company, recorded in Deed
Book 1095, page 99, aforesaid records.

3.

Temporary Construction Easement left of Project Number H-8016(1) Construction
Centerline Station 64 + 31.12 to left of Project Number M-8016(1) Construction
Centerline Station 66 + 29.24.

4.

Temporary Driveway Easement left of Project Number M-8016(1) Construction
Centerline Station 64 + 91 to left of Project Number M-8016(1) Construction
Centerline Station 65 + 31.

5.

Easement to Georgia Power Company dated March 6, 1985, recorded in Deed Book
2437, page 181, aforesaid records.

6.

Two Agreements (terminable by notice) between Harley H. Hoffman and Naegele
Outdoor Advertising Co. pursuant to which two bill board signs are maintained on
the Property, as referred to in the warranty Deed from Harley H. Hoffman to
Columbus, Georgia Super 8 Motel, Inc., dated November 15, 1984, recorded in Deed
Book 2385, page 269, aforesaid records.

2773 Elder, Boise, Idaho

1.

Covenants, conditions, restrictions and easements contained in Deed to the State
of Idaho, conveying a portion of the property adjoining, recorded January 31,
1967 as Instrument No. 657186.

2.

Covenants, conditions, restrictions and easements contained in Deed recorded
October 11, 1973 as Instrument No. 863275.

3.

Easement containing certain terms, conditions and provisions affecting a portion
of said premises and for the purposes stated herein in favor of Boise City, a
Municipal corporation, recorded April 2, 1978 as Instrument No. 7816764.

4.

Avigation Easement containing certain terms, conditions and provisions affecting
a portion of the premises and for the purposes stated herein in favor of Boise
City, a municipal corporation recorded January 12, 1978, as Instrument No.
7801966.

 

23

 

--------------------------------------------------------------------------------



3089 South First Street, Terre Haute, Indiana

1.

Limited access to United States Highway I-70 on south, established by deed dated
July 11, 1961, executed to the State of Indiana, recorded September 11, 1964 in
Deed Record 325, Page 542.

2.

Twelve foot water line easement off the East side of tract, granted to the Terre
Haute Water Works Corporation by instrument dated January 20, 1963 and recorded
April 7, 1964 in Deed Record 333, page 520.

3.

Right-of-Way of South First Street over 30 feet off the East side of tract,
reserved

by deed dated December 31, 1968, executed Honey Creek Corporation to Illiana
Telecasting Corp., recorded December 31, 1968 in Deed Record 346, page 959-2.

4.

Sewer facilities rights in favor of Honey Creek Corporation, established by
Agreement dated December 31, 1968, executed by Honey Creek Corporation and Harry
J. Adams, Adams-Pontiac, Inc. and Adams Truck, Inc., recorded January 10, 1969
in Misc. Record 167, page 764-2.

5.

Restrictive use provisions contained in Article XX of Lease dated October 13,
1967, executed by Honey Creek Square, Inc., as Landlord, to Honey-Creek Root
Store Co., Inc. as Tenant, recorded December 11, 1967 in lease Record 5, page
244.

6.

Memorandum of Lease dated January 23, 2001 between Trans-Care Inc., as Landlord
and MOA Hospitality, Inc. recorded on February 5, 2001 as Document No. I
20011612.

130 High Street, Ellsworth, Maine

1.

Easement to Maine Central Railroad Company and Northern Lights, Inc., dated
April 16, 1987, and recorded in Book 1632, page 357.

2.

Reciprocal Easement Agreement by and between Econo Lodges Development
Corporation and B&B Properties and rights of any person in and to an easement
appurtenant across adjacent parcels, as set forth in the Reciprocal Easement
Agreement recorded in Book 1900, page 425.

5400 South Gate Drive, Billings, Montana

1.

Instrument entitled “Waiver” recorded December 15, 1982 in Book 1242, under
Document No. 1248950.

2.

Electrical Easement granted to The Montana Power Company dated February 19,
1993, in Book 1390, under Document No. 1671918 in the records of Yellowstone
County, Montana.

3.

Instrument entitled “Amended Resolution”, filed November 10, 1993 under Document
No. 1712649 in the records of Yellowstone County, Montana.

 

24

 

--------------------------------------------------------------------------------





Exhibit D

 

Surveys

 

2935 Warm Springs, Columbus, Georgia

 

Survey prepared by Donaldson, Garret & Associates, Inc. (4875 Riverside Drive,
Macon, GA 31210 Phone: (912) 474-5350) dated July 31, 1995. Drawing No.:
2414-95-C.

 

2773 Elder, Boise, Idaho

 

Survey prepared by Tealey’s Land Surveying (2501 Bogus Basin Rd., Boise, ID
83701 Phone: (208) 385-0636) dated March, 2003. Job No. 1326-1.

 

3089 South First Street, Terre Haute, Indiana

 

Survey prepared by Myers Engineering, Inc. (500 S. 9th Street, Suite C, Terre
Haute, IN 47807 Phone: (812) 238-9731) dated March 6, 2003 and revised on June
17, 2003 and July 8, 2003. Drawing No.: TM03--170

 

130 High Street, Ellsworth, Maine

 

Survey prepared by Herrick & Salsbury Inc. (67 Franklin Street, Ellsworth, Maine
04605 Phone: (207) 667-7370) dated June 30, 2003. Job No.: 2557B.

 

5400 South Gate Drive, Billings, Montana

 

Survey prepared by Engineering, Inc. (1001 So. 24th Street West, Billings, MT
59108-1345 Phone: (406) 656-5255) dated March 28, 2003 and revised on June 20,
2003. Project No. 81094.03

 

 

25

 

--------------------------------------------------------------------------------



Exhibit E

 

Installment Assessments

 

None

 

26

 

--------------------------------------------------------------------------------



Exhibit F

 

Leases

 

2935 Warm Springs, Columbus, Georgia:

None

2773 Elder, Boise, Idaho:

None

3089 South First Street, Terre Haute, Indiana:

Lease dated January 23, 2001 between Trans-Care, Inc. and MOA Hospitality, Inc.

130 High Street, Ellsworth, Maine:

None

5400 South Gate Drive, Billings, Montana:

None

 

27

 

--------------------------------------------------------------------------------



Exhibit G

 

Litigation

 

None

 

28

 

--------------------------------------------------------------------------------



Exhibit H

 

Contracts

2935 Warm Springs, Columbus, Georgia

Name of Vendor

Service

Date of Agreement

Cost

Charter Business

Cable

7/3/03, amended 8/12/05

$700/month

Viacom (CBS)

Billboard

1/10/06

$1,050/month

City of Columbus

Lighting

2/1/00

$43/month

SVI

Pay Per View

________, 1997

10% Comm. of Total Sales/month

Georgia Logos

Highway Logo

7/10/05

$850/month

Wi-Fi

Internet Service

3/9/05

$98/month

 

2773 Elder, Boise, Idaho

Name of Vendor

Service

Date of Agreement

Cost

The Arc

Job coach

2/10/06

$3.35/room

Young Electric Sign

Maintenance Contract

7/28/05

$279.95/month

DOT Highway Signs

 

 

 

Elizabeth Younger Agency

Airport Signage & Advertising

5/31/06

$4,800/year

Otis Elevator

Elevator Contract

 

 

Dex Media

Yellow Page Advertising

01/2006

$116.30/month

Yellow Book

Yellow Page Advertising

 

 

Ikon Copier

Maintenance Contract

 

 

Pavement Specialties of Idaho, Inc.

Paving

4/06/06

$1,950

 

 

29

 

--------------------------------------------------------------------------------



 

Allied Waste Systems

Trash Removal

8/14/06

 

Fire Technology

Fire Alarm Monitoring & Maintenance Contract

4/1/98

$35/month

Cableone

Cable TV

 

 

e-Communications

Wireless Internet

 

 

Electric Lightwave

Telephone service

 

 

American Telephone

Phone equipment maintenance contract

 

 

Steritech

Pest Control

 

 

Culligan

Water softner maintenance

 

 

Travelers Discount Guide

Coupon

 

 

Cendant Technical Support

Property Management System Warranty

 

 

Senske

Pest control for outside plants & Sprinkler Service

 

 

Ecolab

Pool chemicals

 

 

General Fire

Services Fire Extinguisher

Yearly or Monthly Service but No Contract

 

Curtis Clean Sweep

Monthly parking lot sweep; yearly snow removal

Yearly or Monthly Service but No Contract

 

Nulook Carpet Cleaning

Monthly carpet cleaning

Yearly or Monthly Service but No Contract

 

Fikes NW

Hallway air fresheners and refill, monthly

Yearly or Monthly Service but No Contract

 

 

 

30

 

--------------------------------------------------------------------------------



 

3089 South First Street, Terre Haute, Indiana

Name of Vendor

Service

Date of Agreement

Cost

K&M Enterprises

Sign Pole Lease

5-1-06

$350/month

Indiana Logo Sign Group

Highway Logo Signs

6-1-04

$3,216/year

Time Warner

Cable TV

11-15-04-

$1431.34/month

Jamax

Trash Pick Up

11-21-02

$227.80/month

Wi-Fi

Internet Service

8-18-06

$590/quarter

Lamar

Billboard

9-21-06

$1,215/month

Otis

Elevator

8-4-04

$146.85/month

Travelers Discount Guide

Coupon Book

1-03-06

$345/month

Trans-Care, Inc.

Truck Parking Lot Lease

1-31-01

$40,000 prepaid, amortized monthly

 

130 High Street, Ellsworth, Maine

Name of Vendor

Service

Date of Agreement

Cost

Adelphia

Cable TV

10-1-93

$1,023/month

Wi Fi

Internet Service

5-11-06

$189/quarter

Eastern Sprinkler Services Incorporated

Sprinkler Testing

1-26-06

$270/year

Dell

PMS

8-24-05

$355/month

Choice Hotels

Software for PMS

8/24/05

$481.69/month

 

5400 South Gate Drive, Billings, Montana

Name of Vendor

Service

Date of Agreement

Cost

 

 

31

 

--------------------------------------------------------------------------------



 

Montana Motorist Info

Highway Exit Signs

9/11/02

$1,379.40

Olde Media

Outdoor Advertising Display Contract

3/28/04

$550

Travelers Discount Guide

Coupon

7/30/06

$330.42/month

e-Communication

Wireless Service & Support

5/4/05

$218/month

Bresnan Communication

Internet Access

6/20/05

$119.95/month

Bresnan Communication

Cable TV Service

9/2/99

$484.88/month

 

 

32

 

--------------------------------------------------------------------------------



Exhibit I

 

Non-Compete Agreement

 

NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT, dated ______________, 2006, is made by and
between SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership
(“Supertel”), MOA HOSPITALITY INC., a Delaware corporation (“Company”), and PAUL
F. WALLACE (“Principal“).

RECITALS:

•     Supertel has entered into an Agreement of Purchase and Sale (the “Purchase
Agreement”) with Motels of America LLC (“MOA”), an affiliate of the Company, and
Bond Street Associates LLC (“BSA” and together with MOA, the “Seller”), dated
________________, 2006, whereby Supertel has agreed to purchase from the Seller
those certain motels identified by the street addresses on Exhibit A attached
hereto and made a part hereof (collectively, “the Property” and individually, “a
Property”).

•     The Principal is the indirect owner of a majority interest in the Company
and MOA.

•     As an essential component of the consideration for Supertel to pay Seller
the purchase price for the Property, Company has agreed that Company and the
Principal will not compete against Supertel’s operation of the Property, and
Company and the Principal are willing to agree to such a restriction, on the
terms and conditions set forth herein.

W I T N E S S E T H :

NOW, THEREFORE, in consideration of the mutual agreements, provisions and the
covenants contained herein, the parties hereto agree as follows:

•     Non-Competition. In accordance with the obligations and requirements of
the Purchase Agreement, Company and the Principal agree that from the date of
this Non-Competition Agreement until ___________, 20___ [five (5) years], within
the “Trade Area” (as defined below) neither Company nor the Principal shall
(a) engage in any capacity whatsoever in any business (whether as promoter,
owner, officer, director, employee, partner, shareholder, member, lessee,
lessor, lender, agent, consultant, broker, commission salesman or otherwise) of
a type competitive, directly or indirectly, with Supertel’s operation of the
Property, as limited service motels/hotels nor (b) have an interest in any
corporation, partnership, joint venture or limited liability company (other than
less than a ten (10%) percent interest in a publicly traded company) engaged in
any business of a type competitive, directly or indirectly, with Supertel’s
operation of the Property as limited service motels/hotels. For purposes of the
foregoing, a long-stay or full service motel or hotel property shall not be
deemed to be directly or indirectly competitive with Supertel’s operation of the
Property. The Trade Area shall mean any area located within fifteen (15) miles
of any borders of a Property.

•     Remedies. If either Company or the Principal fails to keep and perform its
covenants under this Non-Competition Agreement, Supertel shall be entitled to
specifically enforce the same by injunction in equity in addition to any other
remedies which Supertel may

 

33

 

--------------------------------------------------------------------------------



have. If any portion of Section 1 above shall be invalid or unenforceable, such
invalidity or unenforceability shall in no way be deemed or construed to affect
in any way the enforceability of any other portion of Section 1 hereof. If any
court in which Supertel seeks to have the provisions of this Non-Competition
Agreement specifically enforced determines that the activities, time or
geographical area hereinabove specified are too broad, such court may determine
a reasonable activity, time or geographical area and shall specifically enforce
this Non-Competition Agreement for such reasonable activity, time and
geographical area.

•     Non-Waiver. The failure of either party to insist in any one or more
instances upon performance of any of the terms or conditions of this
Non-Competition Agreement shall not be construed as a waiver or a relinquishment
of any right granted hereunder, or of the future performance of any such term,
covenant or condition, but the obligations of either party with respect thereto
shall continue in full force and effect.

•     Assignment. This Non-Competition Agreement shall not be assignable by
either party and any purported assignment hereof shall be deemed invalid.

•     Entire Agreement. This Non-Competition Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings between the parties with
respect to the subject matter hereof.

•     Applicable Law. This Non-Competition Agreement and the legal relations
between the parties hereto shall be governed by and construed in accordance with
the laws of the State of Nebraska.

IN WITNESS WHEREOF, this Non-Competition Agreement has been executed by the
parties as of the date first written above.

 

SUPERTEL LIMITED PARTNERSHIP,
a Virginia limited partnership

 

By:    Supertel Hospitality REIT Trust
Title: General Partner

 

By:

 

Name:
Title:

 

MOA HOSPITALITY, INC., a Delaware corporation

 

By:

 

Name:
Title:

 


PAUL F. WALLACE

 

 

34

 

--------------------------------------------------------------------------------



Exhibit J

 

Permits & Licenses

 

2935 Warm Springs, Columbus, Georgia

1.

Two (2) Boiler Permits issued by the Columbus Health Department dated 11/28/05.

2.

Sanitation Inspection dated 4/25/06 issued by the Georgia Department of Human
Resources – Division of Public Health.

3.

Business license dated 4/28/06 issued by City of Columbus, Georgia.

4.

Sales & Use Permit issued by the State of Georgia effective 9/15/95.

5.

Tourist Accommodation Permit dated 7/1/06 issued by the Georgia Department of
Human Resources.

6.

Certificate of Occupancy dated 12/31/85 issued by the City of Columbus.

2773 Elder, Boise, Idaho

1.

Certificate of Occupancy issued 1/4/80.

3089 South First Street, Terre Haute, Indiana

1.

Registered Retail Merchant Certificate issued 6-30-99 by the Indiana Department
of Revenue.

2.

Certificate of Inspection issued by the Indiana State Building Commissioner
dated 6/30/04.

3.

Operating Certificate issued 3-21-06 by the Division of Fire and Building
Safety.

4.

Certificate of Occupancy dated 2-19-85 issued by Vigo County, Indiana

130 High Street, Ellsworth, Maine

1.

Permit Issued 3/20/96 to operate as a lodging establishment issued by the City
of Ellsworth.

2.

Permit for Sleeping Rooms/Lodging Place issued 12/29/05 by the State of Maine.

3.

Certificate of Occupancy dated 10/5/93 issued by the City of Ellsworth.

5400 South Gate Drive, Billings, Montana

1.

License issued 1/5/06 by the Montana Department of Public Health and Human
Services for Public Accommodations.

2.

Certificate of Operation issued on 6/16/05 for Elevator Operation.

3.

Business Certificate issued 3/30/06 by the City of Billings.

4.

Certificate of Occupancy issued 10/3/89 by the City of Billings.

Exhibit K

 

Gift Certificates

None

 

 

35

 

 